 



Exhibit 10.1
 
EXECUTION COPY
 
 
LICENSE AGREEMENT
Between
ELVIS PRESLEY ENTERPRISES, INC.
and
FX LUXURY REALTY LLC
Dated as of June 1, 2007
 





--------------------------------------------------------------------------------



 



This License Agreement is made and effective as of June 1, 2007 (the “Effective
Date”) by and between ELVIS PRESLEY ENTERPRISES, INC., a Tennessee corporation,
having its principal office at 3734 Elvis Presley Boulevard, Memphis, Tennessee
38116 (“Licensor”), and FX LUXURY REALTY LLC, a Delaware limited liability
company, having its principal office at 650 Madison Avenue, New York, New York,
10022 (“Licensee”) (each, a “party” and collectively, the “parties”), with
reference to the following recitals:
 
RECITALS
 
WHEREAS, Licensor and its Affiliates (as defined below) own or have the right to
grant licenses to (i) certain rights in and to the name, image and likeness of
Elvis Presley, (ii) certain trademarks related to Elvis Presley, and (iii) other
intellectual property related to Elvis Presley;
 
WHEREAS, Licensor or one of its Affiliates is the owner of or otherwise has the
rights to exhibit and loan, on a temporary basis, certain artifacts related to
Elvis Presley; and
 
WHEREAS, in accordance with the terms and conditions of this Agreement, Licensee
desires to license from Licensor, and Licensor desires to license to Licensee,
rights to use the foregoing in connection with the design, construction,
operation, and promotion of real estate properties and for other purposes set
forth herein.
 
NOW, THEREFORE, for the consideration set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
Article 1

 
DEFINITIONS
 
Section  1.01 For all purposes hereof:
 
An “Affiliate” of a party is a Person which Controls, is Controlled by, or is
under common Control with, such party, but only for so long as such Control
continues.
 
“Agreement” means this License Agreement, including all Exhibits hereto, as may
be amended from time to time.
 
“Artifact” means memorabilia associated with the life, career and celebrity of
Elvis Presley (i) that are owned by Licensor or its Affiliates, or (ii) that
Licensor or its Affiliates have the right to exhibit and loan on a temporary
basis, in each case, including clothing, furniture, jewelry, automobiles,
documents, writings, journals, books, photographs, and other personal effects.
 
“Audiovisual Works” means the works set forth on Exhibit B.
 
“CityCentre Agreement” means the draft Production and Performance Services
Agreement concerning the production and presentation of an Elvis Presley-themed
Cirque du Soleil show at the MGM/CityCentre in Las Vegas, Nevada.
 
“Control” (including “Controlled”) means (i) in respect of a corporation or
company, (A) the ownership, directly or indirectly through other Controlled
entities, of shares, units or other interests of such corporation or company
carrying more than fifty percent (50%) of the voting rights ordinarily
exercisable at meetings of shareholders or members of such corporation or
company, or (B) the right to direct and manage the affairs of any such
corporation or company and (ii) in respect of a partnership, joint venture or
other entity, (A) the ownership, directly or indirectly through other Controlled
entities, of more than fifty percent (50%) of the ownership interests of such
partnership, joint venture or other entity, or (B) the right to direct and
manage the affairs of any such entity.
 
“Creation” means all concepts, artwork, designs, images, names, advertisements,
tags, labels, hang tags, photographs, likenesses, symbols, logos, copyrights,
trade dress, trademarks or the like, and other things incorporating, in whole or
in part, any Licensor Owned IP.


1



--------------------------------------------------------------------------------



 



“Elvis Experience(s)” means permanent, non-touring interactive entertainment,
educational and retail experiences incorporating music, Artifacts, and
audiovisual works focusing on the life and times of Elvis Presley.
 
“Elvis Identification Elements” means the name, image, likeness, distinctive
appearance, gestures and mannerisms, voice, signature, handwriting, sobriquet,
persona, biography, and life story of Elvis Presley.
 
“Elvis Presley-themed” means that the overall look and feel and the primary
theme of the applicable Hotel, Resort, Retail Store, Casino, Lounge, Spa, Theme
Park, Food and Beverage Outlet, Residential Development, or Commercial
Development, (i) is based around Elvis Identification Elements or the Marks, or
(ii) conveys an immersion in experiencing the life and times of Elvis Presley.
 
“Elvis Property” or “Elvis Properties” means Elvis Presley-themed Hotel(s),
Elvis Presley-themed Resort(s), Elvis Presley-themed Residential Development(s),
Elvis Presley-themed Commercial Development(s), Elvis Presley-themed Casino(s),
Elvis Presley-themed Lounge(s), Elvis Presley-themed Theme Park(s), and Elvis
Presley-themed Food and Beverage Outlet(s).
 
“Elvis Related IP” means any Licensor-Owned IP, Presley Music, Third Party
Elvis-related Materials and any other intellectual property or elements
associated or identified with Elvis Presley.
 
“EPE Heartbreak Hotel” means “Elvis Presley’s Heartbreak Hotel” currently
located at 3677 Elvis Presley Blvd. , Memphis, TN 38116 and operated by Licensor
or one of Licensor’s Affiliates.
 
“Generic Merchandise” means articles of merchandise that are Generic (e.g.,
bottled water, Tylenol, newspapers).
 
“Generic” means not incorporating any Elvis Related IP.
 
“Gross Revenues” means the gross amount of revenues earned or received by or on
behalf of Licensee or any Licensee Related Party, in connection with the
applicable activity or source subject of this Agreement, without any deduction
of costs or expenses incurred by Licensee (including any deduction of
construction, development, design, manufacturing or operating costs, costs in
connection with advertising and/or promotion of any of the Elvis Properties,
commissions, taxes, fees, assessments, or bad debts) and without any reserves
(including any reserves for returns, refunds or bad debts); provided, however,
that the term “Gross Revenues” shall (i) exclude sales taxes and returns of
defective Elvis Property-themed Merchandise, such actual returns limited to
three percent (3%) of the total of the regular list price for all Elvis
Property-themed Merchandise sold during each calendar year and (ii) be subject
to the provisions of this Agreement.
 
“including” and “includes” mean “including (or includes), without limitation”.
 
“Joachim Jean Aberbach Interests” means the Susan T. Aberbach Revocable Trust,
the Anne Rachel Aberbach Family Trust and Jason S. Aberbach.
 
“Julian J. Aberbach Interests” means the Anne Marie Aberbach Revocable Trust and
the Belinda Aberbach Stevenson Agar Revocable Trust.
 
“Licensee Owned IP” means the names, trademarks and/or logos of Licensee and
Licensee Related Parties.
 
“Licensee Related Party” means any Affiliate of Licensee, any Project Company or
any sublicensee of Licensee’s rights in and to the Licensor Owned IP hereunder.
 
“Licensor Owned IP” means any intellectual property or other proprietary rights
related to Elvis Presley, owned or controlled by, or licensed to (with the right
to grant sublicenses consistent with the terms of this Agreement) Licensor and
its Affiliates, including, Elvis Identification Elements, the Marks, the Domain
Names, the Photos, and the Audiovisual Works, but excluding Presley Music.
 
“Marks” means, collectively, the trademarks and/or service marks identified in
Exhibit A hereto.
 
“Masterplan” means the master redevelopment plan for Graceland, and the
surrounding areas in Memphis, Tennessee, to be undertaken by Licensor.


2



--------------------------------------------------------------------------------



 



“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust, or any other form of entity,
unincorporated or governmental organization or any agency or political
subdivision thereof.
 
“Photos” means certain individual photographs depicting or otherwise relating to
Elvis Presley that Licensor or its Affiliates have the right to license to
Licensee under this Agreement that are identified by Licensor from time — to -
time.
 
“Project Company” means a Person designated by Licensee to build and/or operate
a particular Elvis Property.
 
“Seconds” means merchantable Elvis Property-themed Merchandise not suitable for
sale at list price because they contain minor production or material flaws not
affecting proper usage of the Licensor Owned IP.
 
“Site License” means an agreement between Licensor and a Project Company in the
form attached as Exhibit J, granting such Project Company the right to build and
operate a particular Elvis Property.
 
“Website” means a website owned by Licensee or one of its Affiliates and
associated with one or more Elvis Properties.
 
Section 1.02  Other Defined Terms.
 

           
“Authorized Elvis Presley-themed Entertainment Attractions”
  Section 2.01(d)
“Base Casino Royalty”
  Section 7.04
“Buy-Out”
  Section 7.18
“Casino(s)”
  Section 2.01(a)
“Claims”
  Section 20.02
“Co-Branded Campaign”
  Section 3.09(c)
“Confidential Information”
  Section 25.01
“Consents”
  Section 5.01
“Declined Elvis Experience”
  Section 15.03
“Domain Names”
  Section 3.08
“Effective Date”
  Preamble
“Elvis Hotel, Lounge and Casino Infringements”
  Section 19.03
“Elvis Presley-themed Casino(s)”
  Section 2.01(a)
“Elvis Presley-themed Food and Beverage Outlet(s)”
  Section 2.01(b)
“Elvis Presley-themed Hotel(s)”
  Section 2.01
“Elvis Presley-themed Lounge(s)”
  Section 2.01(d)
“Elvis Presley-themed Residential Development(s)”
  Section 2.01
“Elvis Presley-themed Resort(s)”
  Section 2.01
“Elvis Presley-themed Retail Store(s)”
  Section 2.01(e)
“Elvis Presley-themed Spa(s)”
  Section 2.01(c)
“Elvis Presley-themed Theme Park(s)”
  Section 2.03
“Elvis Property Materials”
  Section 10.01
“Elvis Property-themed Merchandise”
  Section 2.06
“Entertainment Attraction(s)”
  Section 2.01(f)
“Excluded Gambling Items”
  Section 2.02
“First Memphis Hotel”
  Section 6.01
“Food and Beverage Outlet(s)”
  Section 2.01(b)
“General Infringement”
  Section 19.02
“Guaranteed Minimum Royalties”
  Section 7.08


3



--------------------------------------------------------------------------------



 



     
“Joint Name and Logo”
  Section 3.07
“Licensed Elvis Merchandise”
  Section 12.11
“Licensee Created Marks”
  Section 3.03
“Licensee Indemnified Parties”
  Section 21.02
“Licensee”
  Preamble
“Licensor Indemnified Parties”
  Section 20.02
“Licensor”
  Preamble
“Lounge(s)”
  Section 2.01(d)
“Manufacturer’s Agreement”
  Section 12.09
“MAE Agreement”
  Section 23.03
“Material Terms”
  Section 2.01(a)
“Presley Music”
  Section 5.01
“Publicity Materials”
  Section 13.01
“Registered Class/Territories”
  Section 3.01
“Representatives”
  Section 25.01
“Restricted Party”
  Section 25.01
“Retail Store(s)”
  Section 2.01(e)
“ROFR Period”
  Section 15.02
“Royalty Reports”
  Section 7.10
“Rules”
  Section 2.01(a)
“Spa(s)”
  Section 2.01(c)
“Subsequent Memphis Hotels”
  Section 6.03
“Tax” or “Taxes”
  Section 7.15
“Term”
  Section 23.01
“Third Party Elvis-Related Materials”
  Section 5.02
“Third Party IP Clearances”
  Section 5.03
“Unbranding Period”
  Section 24.01


 
Article 2

 
GRANT OF RIGHTS
 
Section 2.01  Hotel License.  Subject to the terms and conditions of this
Agreement, Licensor grants to Licensee an exclusive, worldwide license to use
the Licensor- Owned IP in connection with the design, construction, operation,
advertising and promotion of Elvis Presley-themed hotels (“Elvis Presley-themed
Hotel(s)”), Elvis Presley-themed golf courses (non- miniature), resorts and
resort communities (“Elvis Presley-themed Resort(s)”), Elvis Presley-themed
residential developments (“Elvis Presley-themed Residential Development(s)”),
and Elvis-Presley-themed commercial (non-residential) developments that are
related to or associated with any of the foregoing (“Elvis Presley-themed
Commercial Development(s)”), which may include any of the following:
 
a) casinos, or other facilities that accommodate gambling activities
(“Casino(s)”), some or all of which may, at Licensee’s election, be Elvis
Presley-themed or otherwise incorporate the Licensor Owned IP into the name,
design, and overall appearance of the Casinos or elements thereof (“Elvis
Presley-themed Casino(s)”);
 
b) restaurants, food carts, food kiosks, snack bars, beverage bars and liquor
bars that primarily serve food (“Food and Beverage Outlet(s)”), some or all of
which may, at Licensee’s election, be Elvis Presley-themed or otherwise
incorporate the Licensor Owned IP into the name, design, overall appearance,
and/or menu items of the Food and Beverage Outlets or elements thereof (“Elvis
Presley-themed Food and Beverage Outlet(s)”);

4



--------------------------------------------------------------------------------



 



c) spas, gyms, and health clubs (“Spa(s)”), some or all of which may, at
Licensee’s election, be Elvis-Presley-themed or otherwise incorporate the
Licensor Owned IP into the name, design, and overall appearance of the Spas or
elements thereof (“Elvis Presley-themed Spa(s)”);
 
d) lounges and clubs that do not primarily serve food (“Lounge(s)”), some or all
of which may, at Licensee’s election, be Elvis Presley-themed or otherwise
incorporate the Licensor Owned IP into the name, design, and overall appearance,
of the Lounges or elements thereof (“Elvis Presley-themed Lounge(s)”);
 
e) retail and merchandise outlets (“Retail Store(s)”), some or all of which may,
at Licensee’s election, be Elvis Presley-themed or otherwise incorporate the
Licensor Owned IP into the name, design, and overall appearance of the Retail
Stores or elements thereof (“Elvis Presley-themed Retail Store(s)”);
 
f) entertainment attractions including shows, stage productions, concerts,
comedy specials, and sporting events (“Entertainment Attraction(s)”), some of
which may incorporate the music of Elvis Presley, the Licensor Owned IP and/or
be Elvis Presley-themed, provided that they are authorized and/or licensed by
Licensor (e.g., the Ultimate Elvis Tribute Artist Contest, All Shook Up) and
approved by Licensor prior to exploitation at the applicable Elvis Property in
accordance with .Section 11.07 (“Authorized Elvis Presley-themed Entertainment
Attractions”); and
 
g) subject to Article 15, Elvis Experiences authorized and/or licensed by
Licensor.
 
Section 2.02  Casino License.  Subject to the terms and conditions of this
Agreement, Licensor grants to Licensee an exclusive, worldwide license to use
the Licensor- Owned IP in connection with the design, construction, operation
and promotion of Elvis Presley-themed Casino(s), which Elvis Presley-themed
Casinos may include Food and Beverage Outlets, Elvis Presley-themed Food and
Beverage Outlets, Lounges, Elvis Presley-themed Lounges, Retail Stores, Elvis
Presley-themed Retail Stores, Entertainment Attractions, Authorized Elvis
Presley-themed Entertainment Attractions and, subject to Article 15, Elvis
Experiences. Notwithstanding the foregoing, the parties acknowledge and agree
that Licensee’s right to use the Licensor Owned IP in connection with Elvis
Presley-themed slot machines and pachinko machines (“Excluded Gambling Items”)
is subject to rights in the Licensor-Owned IP for Excluded Gambling Items that
Licensor has granted exclusively to a third party. Licensor agrees to use
reasonable best efforts to obtain from such third party for the benefit of
Licensee the Excluded Gambling Items at prices that are no less favorable to
Licensee than the prices charged by such third party for the Excluded Gambling
Items to its best customers. Licensor acknowledges and agrees that it shall not
use or license a third party to use the Licensor-Owned IP in connection with
online casino services.
 
Section 2.03  Theme Park License.  Other than with respect to Graceland in
Memphis, Tennessee, which rights shall be reserved by Licensor, subject to the
terms and conditions of this Agreement, Licensor grants to Licensee an
exclusive, worldwide license to use the Licensor Owned IP in connection with the
design, construction, operation and promotion of Elvis Presley-themed theme
parks (“Elvis Presley-themed Theme Park(s)”), which Elvis Presley-themed Theme
Parks may include Casinos, Elvis Presley-themed Casinos, Food and Beverage
Outlets, Elvis Presley-themed Food and Beverage Outlets, Lounges, Elvis
Presley-themed Lounges, Retail Stores, Elvis Presley-themed Retail Stores,
Entertainment Attractions, Authorized Elvis Presley-themed Entertainment
Attractions and, subject to Article 15, Elvis Experiences. Nothing in this
Section 2.03 shall prevent Licensor from using the Licensor Owned IP in
connection with the design, construction, operation and promotion of an Elvis
Presley-themed ride, provided that any such ride or group of rides does not, in
the reasonable discretion of the parties, comprise a park or section of a park
that is Elvis Presley-themed.
 
Section 2.04  Lounge License.  Other than with respect to the MGM CityCentre in
Las Vegas, Nevada, which rights shall be reserved to Licensor, its partners and
licensees during the term of the CityCentre Agreement, subject to the terms and
conditions of this Agreement, Licensor grants to Licensee an exclusive,
worldwide license to use the Licensor Owned IP in connection with the design,
construction, operation and promotion of Elvis Presley-themed Lounges, which
Elvis Presley-themed Lounges may include Food and Beverage Outlets, Elvis
Presley-themed Food and Beverage Outlets, Entertainment Attractions, and
Authorized Elvis Presley-themed Entertainment Attractions.
 
Section 2.05  Food Outlet License.  Subject to the terms and conditions of this
Agreement, Licensor grants to Licensee a nonexclusive, worldwide license to use
the Licensor Owned IP in connection with the design,


5



--------------------------------------------------------------------------------



 



construction, operation and promotion of Elvis Presley-themed Food and Beverage
Outlets, provided that (X) Licensee shall not be permitted to establish any
Elvis Presley-themed Food and Beverage Outlets outside an Elvis Property in the
Memphis, Tennessee area, and (Y) all Elvis Presley-themed Food and Beverage
Outlets outside of any Elvis Property shall be at least fifteen (15) miles from
any Elvis Presley-themed Food and Beverage Outlet operated or licensed by
Licensor; provided, further, that Licensee shall have the right to operate an
Elvis Presley-themed Food and Beverage Outlet within such fifteen (15) mile
range (including in the same city and/or metropolitan area, but not Memphis,
Tennessee, where applicable) where the applicable demographics will, in the
reasonable business judgment of Licensor and Licensee, support additional Elvis
Presley-themed Food and Beverage Outlets and where the operation of such Elvis
Presley-themed Food and Beverage Outlet is unlikely to (i) cause customer
confusion, result in brand conflict, or result in a weakening of the Licensor
Owned IP, or (ii) materially and adversely impact the business of the existing
Elvis Presley-themed Food and Beverage Outlet. For purposes of clarification,
Licensee may build and operate an Elvis Presley-themed Food and Beverage Outlet,
but except as permitted under this Agreement at an Elvis Property, Licensee may
not use the Licensor Owned IP outside any Elvis Property in a non-Elvis
Presley-themed restaurant (e.g., a 1950’s themed restaurant) or license to any
third party the right to use Licensor Owned IP to design, construct, operate and
promote a restaurant outside any Elvis Property co-branded with third party
intellectual property (e.g., a Wolfgang Puck Elvis Presley restaurant, a “Jungle
Room” as part of any Hard Rock Café).
 
Section 2.06  Merchandise License.  Subject to the terms and conditions of this
Agreement, Licensor grants to Licensee a nonexclusive, worldwide license to use
the Licensor Owned IP in connection with the design, manufacture, sale, and
promotion, solely at any Elvis Property, for consumer sales only (i.e., not
wholesale sales), of retail merchandise based on the particular Elvis Property,
and all packaging and promotional materials in respect thereof (“Elvis
Property-themed Merchandise”), which Elvis Property-themed Merchandise may only
be sold at the applicable Elvis Property and on the Website related to the
applicable Elvis Property (or by Licensor pursuant to Section 12.12). All Elvis
Property-themed Merchandise shall be readily identifiable as relating to a
particular Elvis Property (e.g., a Heartbreak Hotel beach towel and not an Elvis
Presley/Blue Hawaii beach towel).
 
Section 2.07  Merchandise Selection.  Throughout the Term of this Agreement,
Licensor and Licensee shall work together in good faith in deciding the types of
articles of Elvis Property-themed Merchandise that Licensee may manufacture,
sell, and market at each Elvis Property hereunder, provided that Licensor shall
have final approval over all types and categories of Elvis Property-themed
Merchandise that may be sold by Licensee. Notwithstanding the foregoing,
Licensee shall have, at a minimum, the right to manufacture, sell, and market
the types of articles set forth on Exhibit C hereto and any additional types of
articles agreed to by the parties during the Term of this Agreement. Licensor
agrees to act in good faith in determining the additional types of articles that
may be manufactured, sold, and marketed by Licensee during the Term of this
Agreement. Licensee acknowledges that Licensor is a party to certain exclusive
license agreements that may restrict Licensor’s ability to permit Licensee to
manufacture certain types of articles of Elvis Property-themed Merchandise not
included on Exhibit C, or sell such items at certain price points. During the
Term hereof, Licensor shall not enter into any agreement that would further
restrict the rights of Licensee to manufacture and sell Elvis Property-themed
Merchandise that has been previously approved for sale by Licensee. For the
avoidance of doubt, other than rights granted to a third party manufacturer
pursuant to Section 12.09, Licensee may not sublicense any merchandise rights to
any third party.
 
Article 3

 
TRADEMARKS; RESERVATION OF RIGHTS
 
Section 3.01  Geographic Limitations.  The parties acknowledge that (i) Licensor
and its Affiliates own numerous trademark applications and registrations
covering the Licensor Owned IP in various geographic regions, and (ii) the scope
of Licensor’s intellectual property protection may vary by geographic region and
product class. Licensor has provided to Licensee a list of those countries and
product classes in which the Marks are presently registered or where
applications for registration are pending, which list may be amended from time
to time (the “Registered Class/Territories”). Licensor shall, upon the request
of Licensee no more frequently than semi-annually, provide Licensee with a
then-current list of trademark applications and registrations covering the
Licensor Owned IP. Nothing in this Section 3.01 shall limit the licenses granted
to Licensee under Article 2.


6



--------------------------------------------------------------------------------



 



Section 3.02  Expansion of Trademark Protection.  In the event Licensee wishes
to (A) use the Marks in connection with (i) the design, construction, operation
and promotion of Elvis Properties or (ii) the design, manufacture, sale, and
promotion of Elvis Property-themed Merchandise, in each case, outside the
Registered Class/Territories, or (B) use the Marks in connection with products
or services for which Licensor has not registered the applicable Marks, Licensee
may request that Licensor register the Marks in such territory or for such
products or services. Except as provided below, Licensor, at its sole costs and
expense, agrees to file an application for registration of the applicable Mark
in the requested territory or product class within fifteen (15) days of receipt
of Licensee’s request. Licensor shall thereafter respond to any trademark
examiner’s inquiries or requests for additional information in a timely manner
and take all other actions that are reasonably necessary to pursue such
applications and to maintain Licensor’s existing registrations for the Marks.
Notwithstanding the foregoing, Licensor shall have the right to refuse the
filing of a new application in accordance with this paragraph for good cause.
 
Section 3.03  Ownership of Licensee Created Marks.  Any Elvis-related trademark
that is not Licensor Owned IP, or similar thereto or derivative thereof, that is
adopted by Licensee for use in connection with Elvis Properties in accordance
with this Agreement during the Term of this Agreement shall be owned by Licensee
for use solely in connection with hotel and casino services (but not gaming or
gambling equipment or products) (the “Licensee Created Marks”). The Licensee
Created Marks shall not incorporate or be derived from or similar to any of the
Licensor Owned IP. Licensee may, at its sole costs and expense, file an
application for registration of the applicable Licensee Created Mark in the
territory or territories where Licensee uses or has a bona fide intent to use
such Licensee Created Mark solely for hotel and/or casino services. Licensee
shall notify Licensor of any Licensee Created Marks for which Licensee intends
to seek registration (together with the territory and product class of such
registration), and provide to Licensor any information that Licensor may
reasonably request about such registrations. Licensee agrees that Licensor shall
not be restricted by Licensee from filing for trademark registration for any of
the Licensee Created Marks outside the categories of hotel and/or casino
services.
 
Section 3.04  Refusal to Register.  In the event that Licensor is unable to
register a Mark in a requested territory because of the prior existence of a
pending application or registration of that Mark in the requested territory (or
any mark similar thereto or derivative thereof) which is not owned by Licensor,
then Licensor shall immediately notify Licensee in writing and such inability to
register the Mark shall not be deemed a breach of this Agreement by Licensor,
provided that Licensor has used reasonable best efforts to so register the
Marks.
 
Section 3.05  Certain Trademark Limitations.  Notwithstanding any of the
foregoing, Licensee shall have no right to use the mark LOVE ME TENDER as the
name of any Elvis Presley-themed Retail Store, EP’S DELTA KITCHEN AND BAR as the
name of any Elvis Presley-themed Food and Beverage Outlet, or GRACELOUNGE as the
name of any Elvis Presley-themed Lounge.
 
Section 3.06  Trademark Strategy.  Upon the request of either party, Licensor
and Licensee shall convene a meeting to develop and discuss in good faith a
trademark strategy that is beneficial to the businesses of both parties.
 
Section 3.07  Joint Name and Logo.  Licensor acknowledges that Licensee shall
have the right to incorporate the Licensee Owned IP on each article of Elvis
Property-themed Merchandise and otherwise to use the Licensee Owned IP in
connection with the Elvis Properties, and also to create a joint
Licensor/Licensee name and/or logo (the “Joint Name and Logo”) mutually approved
by Licensor and Licensee under this Agreement (e.g., “Heartbreak Hotel at Park
Central”) and to use such Joint Name and Logo on Elvis Presley-themed
Merchandise and otherwise in connection with the Elvis Properties. Licensee
shall not acquire any rights in the Licensor Owned IP nor shall Licensor acquire
any rights in the Licensee Owned IP by virtue of any use of the Joint Name and
Logo. Any intellectual property rights in the Joint Name and Logo independent of
the Licensor Owned IP and the Licensee Owned IP shall be jointly owned by the
parties. Any use of the Joint Name and Logo shall be strictly in accordance with
the limitations of this Agreement, including the quality control restrictions
hereof. Upon termination of this Agreement, without limiting the right of each
party to use its respective portion of the Joint Name and Logo, neither Party
shall thereafter use the Joint Name and Logo in its entirety.
 
Section 3.08  Domain Names.  Any domain names used in connection with the
Websites that incorporate any of the Marks, or derivatives thereof, in whole or
in part (the “Domain Names”) shall be owned by Licensor and licensed to Licensee
pursuant to the terms and conditions of this Agreement. Licensor shall remain
the owner and


7



--------------------------------------------------------------------------------



 



Administrative Contact of the domain names and Licensee shall be the Technical
Contact of the domain name as listed in the Domain Name Registry.
 
Section 3.09  Reservation of Rights.  Licensor reserves all rights not granted
to Licensee hereunder, and shall not be prohibited or restricted in any way, at
any time, from exercising such rights, including:
 
a) establishing or operating, or licensing to any third party the right to
establish or operate, any Food and Beverage Outlets, Spas, Retail Stores,
productions, shows, and other special events such as tribute artist contests,
charity events, concerts, fan club events, cruises, and television broadcasts,
and/or any other form of entertainment attractions utilizing the Licensor Owned
IP (including as part of the name or logo) anywhere in the world, provided that
except for any activities taking place at Graceland in Memphis, Tennessee, and
at the MGM/CityCentre in Las Vegas, Nevada, Licensor may not establish, operate,
or license to any third party the right to establish or operate an Elvis
Presley-themed Food and Beverage Outlet, Spa, or Retail Store within a radius of
fifteen (15) miles from any Elvis Property, provided that, (i) the foregoing
limitation shall not apply to Memphis, Tennessee, and (ii) Licensee shall not
unreasonably withhold consent to a request by Licensor (or its licensee) to
operate an Elvis Presley-themed Food and Beverage Outlet, Spa or Retail Store
within such fifteen (15) mile range (including in the same city and/or
metropolitan area, where applicable) where the applicable demographics will
support additional Elvis Presley-themed real estate properties and where the
operation of such Elvis Presley-themed Food and Beverage Outlet, Spa or Retail
Store is unlikely to (i) cause customer confusion, result in brand conflict, or
result in a weakening of the Licensor Owned IP, or (ii) materially and adversely
impact the business of the existing Elvis Property.
 
b) granting to any third party any license to manufacture, sell, distribute,
market and/or otherwise exploit merchandise which embodies any of the Licensor
Owned IP, regardless of whether such third party establishes, operates, or sells
to any retail store, hotel complex or other facility which offers merchandise,
food, beverages, entertainment attractions, gambling or other products or
activities which reference or allude in any way to Elvis Presley.
 
c) engaging in any commercial tie-in, or promotional or marketing activities
that features the Licensor Owned IP together with the trademarks or copyrights
of a third party (a “Co-Branded Campaign”), except for a Co-Branded Campaign
with third party hotels or casinos (e.g., a Co-Branded Campaign with Wyndham
Hotels), provided that Licensor shall have the right to continue to enter into
(i) local co-branding arrangements with hotels in Memphis, Tennessee for Elvis
Birthday and Elvis Week promotional campaigns and (ii) Co-Branded Campaigns with
any hotel in which any Elvis Presley-themed Cirque du Soleil show is presented
or any Elvis Experience is housed, including the MGM CityCentre in Las Vegas,
Nevada.
 
d) Licensing de minimis uses of the Licensor Owned IP in connection with a third
party real estate property, provided that such real estate property is not Elvis
Presley-themed (e.g., the display of a photograph of Elvis in a non-Elvis
Presley-themed lounge).
 
e) Using or licensing the Licensor Owned IP for any purpose not specifically
prohibited pursuant to this Agreement.
 
Section 3.10  Entertainment Attractions.  Other than Elvis Experiences and
Authorized Elvis Presley-themed Entertainment Attractions, which are subject to
Licensor’s approval at each Elvis Property pursuant to Section 10.07, Licensee
shall have no right to create, produce, develop, or exploit at any Elvis
Property any other entertainment attraction that is Elvis Presley-themed, is
readily identifiable with Elvis Presley, or uses the Licensor Owned IP or
features the music of Elvis Presley without Licensor’s prior written consent
(e.g., tribute artist contest and/or performances not authorized by Licensor,
production of Viva Las Vegas the musical). Nothing herein shall restrict
Licensee’s right to create, produce, develop and exploit at any Elvis Property
any entertainment attraction that does not have an Elvis Presley theme, is not
readily identifiable with Elvis Presley, does not use the Licensor Owned IP and
does not feature the music of Elvis Presley without Licensor’s consent, provided
that such entertainment attraction does not otherwise violate Licensee’s
obligations hereunder.
 
Section 3.11  Elvis Experiences.  The parties agree that nothing in this
Agreement grants to Licensee any right to use the Licensor Owned IP to design,
construct, operate or promote Elvis Experiences except as expressly provided in
Article 15.


8



--------------------------------------------------------------------------------



 



Article 4

 
LICENSE OF ELVIS ARTIFACTS
 
Section 4.01  License of Artifacts.  Licensor shall make available to Licensee
hereunder, for public display, solely at each Elvis Property, a reasonable
number of Artifacts as determined by Licensor in its exercise of reasonable
discretion. The parties agree to consult in good faith regarding the types of
Artifacts to be displayed at each Elvis Property, provided that Licensor shall
have final approval and discretion over the selection of any Artifacts for
display at any of the Elvis Properties. For purposes of clarification, Licensor
reserves the right to (i) withhold at any time during the Term of this Agreement
certain categories of Artifacts from being displayed at any of the Elvis
Properties, (ii) display any Artifacts or license to third parties rights to
display any Artifacts anywhere in the world, (iii) grant exclusive rights to
third parties to display certain categories of Artifacts (e.g., an exclusive
license to the President Nixon Library to display all Elvis Presley/Richard
Nixon Artifacts). If Licensor withdraws Artifacts that have been delivered to
Licensee for public display at an Elvis Property for any reason, Licensor shall
use reasonable best efforts to replace such withdrawn Artifacts with comparable
Artifacts.
 
Section 4.02  Delivery of Artifacts.  At its sole cost and expense, and
following the instructions provided by Licensor, Licensee will arrange for
roundtrip delivery of the Artifacts to the Elvis Property and returned back to
Licensor within sixty (60) business days following the termination of this
Agreement or upon the replacement of the Artifacts with new Artifacts to be
displayed at each Elvis Property. Licensee shall maintain exclusive possession
of the Artifacts during the period of time in which the Artifacts are in
Licensee’s possession.
 
Section 4.03  Protection of Artifacts.  Licensee will treat each Artifact with
due care and shall take all measures necessary to fully protect such Artifact
from damage, consistent with the limitations and instructions set forth in
Exhibit D hereto and such other reasonable restrictions as promulgated by
Licensor from time-to-time. Each Artifact, if not displayed in a case or behind
glass or plexiglas, will have sufficient distance from the public to prevent
touching. All exhibit areas will be under surveillance when open to the public.
Licensee shall keep each Artifact in the same condition as such items were
delivered to Licensee hereunder, except for normal wear and tear. All such items
shall be marked “Courtesy of Elvis Presley Enterprises, Inc., On Loan From
Graceland”. Licensor reserves the right, after reasonable notice to Licensee, to
inspect the Artifacts and obtain the immediate return of any Artifact that in
Licensor’s good faith judgment has not been handled or treated properly.
 
Section 4.04  No Museums.  In selecting the Artifacts and in placing the
Artifacts throughout each Elvis Property, Licensor and Licensee acknowledge that
it is their mutual intention hereunder that no Elvis Property shall look like or
be perceived to be an Elvis Presley museum (i.e., a similar experience to
visiting Graceland), and neither party shall act contrary thereto.
 
Section 4.05  Insurance.  Prior to delivery thereof to Licensee, Licensor shall
identify to Licensee the appraised value of each Artifact as determined by
Licensor in its reasonable discretion. Licensee will insure each loaned Artifact
for at least the amount specified by Licensor against all risks of physical loss
or damage from any cause while in transit and on location during the period of
the loan. Licensee shall be entitled to reject an Artifact on the basis of the
cost to Licensee of insuring it.
 
Section 4.06  Prior Inspection.  Before commencing the display of the Artifacts
at any Elvis Property, Licensee shall give Licensor the opportunity to inspect
the placement of each Artifact and make a determination whether the Artifacts
are displayed according to the terms of this Agreement.
 
Article 5

 
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS
 
Section 5.01  Presley Music.  Except for the specific rights granted hereunder
with respect to the use by Licensee of the Licensor Owned IP, this Agreement
does not grant Licensee any rights to license, use and/or exploit any other
intellectual property rights in which Licensor or one of its Affiliates has an
ownership interest and/or income participation, including musical compositions
owned, in whole or part, by Licensor or one of its Affiliates (“Presley Music”).
Licensee hereby acknowledges that it is not receiving a license hereunder with
respect to any rights regarding the publication, mechanical reproduction,
synchronization, small performing, grand performance,


9



--------------------------------------------------------------------------------



 



master use and/or any other rights in and to the Presley Music. Licensor agrees
to use reasonable best efforts to assist Licensee in procuring any licenses,
clearances, approvals, consents and/or permissions (“Consents”) from Licensor’s
Affiliates, the Julian J. Aberbach Interests, the Joachim Jean Aberbach
Interests, and/or any third parties, required by Licensee with respect to the
license, use, and/or exploitation of the Presley Music in connection with any of
the Elvis Properties, including issuing appropriate licenses to Licensee on
so-called “arm’s length” terms with respect to any Presley Music, provided,
however, that nothing contained in this Agreement shall be construed as
obligating Licensor or one of its Affiliates to (i) violate any fiduciary
obligations it has to writers, co-publishers, co-owners and the like of Presley
Music, (ii) actually negotiate the terms for the Consents required to be secured
hereunder, (iii) grant rights to Licensee where to do so would violate the
approval or consents rights of a third party, or (iv) grant rights to Licensee
broader than or otherwise inconsistent with the rights granted to Licensee and
restrictions imposed upon Licensee elsewhere in this Agreement.
 
Section 5.02  Other Third Party Owned IP.  Except for the specific rights
granted hereunder with respect to the use by Licensee of the Licensor Owned IP,
this Agreement does not grant Licensee any rights to license, use and/or exploit
any intellectual property owned or controlled by third parties, including
certain intellectual property related to Elvis Presley, such as photographs,
audiovisual materials (e.g., films and television programs in which Elvis
Presley appeared and/or performed in), artwork, and certain musical compositions
and/or sound recordings of music recorded by Elvis Presley (collectively, “Third
Party Elvis-Related Materials”). Licensee shall be solely responsible for
procuring Consents required in connection with the license, use, and/or
exploitation of all third party owned intellectual property, including Third
Party Elvis-Related Materials, provided that, subject to Section 11.01, Licensor
shall have the right to consent to the use of Third Party Elvis-Related
Materials at any of the Elvis Properties. Licensee shall obtain all Consents
required by unions and/or guilds having jurisdiction, as well as the copyright
owners of, or other rights holders (such as privacy and publicity rights
holders), in any third party trademarks, photographs, audiovisual materials,
motion pictures, television programs, master recordings, musical compositions,
and artwork to be embodied in, or otherwise used at or in connection with the
Elvis Properties and/or the manufacture and sale of Elvis Property-themed
Merchandise related thereto. Licensor agrees to use reasonable best efforts to
assist Licensee in procuring any Consents required by Licensee under this
Agreement with respect to the license, use, and/or exploitation of Third Party
Elvis-Related Materials including advising Licensee, to the extent known, of the
parties that need to be contacted for such Consents and making introductions for
Licensee where Licensor has an existing relationship, provided, however, that
nothing contained in this Agreement shall be construed as obligating Licensor to
(i) violate any fiduciary obligations it has to any third parties of Third Party
Elvis-Related Materials, (ii) actually negotiate the terms for the Consents,
(iii) grant rights to Licensee where to do so would violate the approval or
consents rights of a third party, or (iv) grant rights to Licensee broader than
or otherwise inconsistent with the rights granted to Licensee and restrictions
imposed upon Licensee elsewhere in this Agreement.
 
Section 5.03  Third Party IP Clearances.  In connection with the use and
exploitation of Licensor Owned IP, Licensor may determine that it may need to
seek clearances from third parties where Licensor Owned IP may be subject to
intellectual property rights, including privacy and publicity rights, of third
parties which rights are embodied in such Licensor Owned IP, including in
certain Photos and Audiovisual Works (“Third Party IP Clearances”) (e.g., a
photograph of Elvis Presley together with Frank Sinatra). Licensee shall be
solely responsible for procuring all Third Party IP Clearances. Licensor agrees
to use reasonable best efforts to assist Licensee in procuring any Third Party
IP Clearances, including advising Licensee, to the extent known, of the parties
that need to be contacted for such Third Party IP Clearances, and making
introductions for Licensee where Licensor has an existing relationship,
provided, however, that nothing contained in this Agreement shall be construed
as obligating Licensor to (i) violate any fiduciary obligations it has to any
third parties, (ii) actually negotiate the terms for the Third Party IP
Clearances, (iii) grant rights to Licensee where to do so would violate the
approval or consents rights of a third party, or (iv) grant rights to Licensee
broader than or otherwise inconsistent with the rights granted to Licensee and
restrictions imposed upon Licensee elsewhere in this Agreement.


10



--------------------------------------------------------------------------------



 



Article 6

 
MEMPHIS DEVELOPMENT AND OTHER PROJECTS
 
Section 6.01  Right to Construct First Memphis Hotel.  Licensor grants Licensee
the option to design, construct, and operate the first new hotel on or
contiguous to the Graceland property in Memphis, Tennessee from and after the
date hereof either as part of the Masterplan or otherwise (whether or not such
hotel is an Elvis Presley-themed Hotel) (the “First Memphis Hotel”). Licensee
shall exercise said option in writing to Licensor within six (6) months from the
Effective Date, or Licensee shall lose the right to construct the First Memphis
Hotel. If Licensee exercises said option, and the construction of the First
Memphis Hotel has not begun by the later of twenty four (24) months from the
effective date of this Agreement or twelve (12) months after Licensor has made
the land available for development of the First Memphis Hotel, Licensee shall
lose the right to construct the First Memphis Hotel but shall not be liable to
Licensor for any damages as a result of not constructing the First Memphis
Hotel, nor shall it have any other effect on this Agreement. Licensor shall
obtain and assign to Licensee fee title to the land for the First Memphis Hotel
unless there is a compelling reason that such fee title cannot be obtained and
Licensee is advised of such reason. If Licensor is unable to obtain fee title to
the First Memphis Hotel land, then Licensor shall obtain and assign to Licensee
a lease to such land in form and substance reasonably acceptable to Licensee,
with a term that is not less than ninety-nine (99) years. Licensor shall have
the right to decide the location of the First Memphis Hotel in consultation with
Licensee. Licensor shall be solely responsible for removing any tenants located
at any property in which the First Memphis Hotel will be built, and the land
shall not be considered “available for development” as provided above until such
tenants have been removed.
 
Section 6.02  First Phase Government Funding and Tax Abatements.  Any government
funding and/or tax abatements provided to Licensor or Licensee or any of their
Affiliates for the first phase of the Masterplan or otherwise shall be shared by
Licensor and Licensee to the extent permissible under applicable law and to the
extent such government funding and/or tax abatements are related to the
development of properties, including hotels, surrounding the Graceland property
(i.e., such funding or abatement is not related to the expansion of the
Graceland museum).
 
Section 6.03  Subsequent Memphis Hotels.  Provided Licensee has exercised the
option and constructed the First Memphis Hotel in accordance with Section 6.01,
Licensor grants Licensee the option to design, construct, and operate subsequent
new hotels on or contiguous to the Graceland property in Memphis, Tennessee from
and after the date hereof either as part of the Masterplan or otherwise (whether
or not the hotels are an Elvis Presley-themed Hotel) (the “Subsequent Memphis
Hotels”). Licensee must exercise said option in writing to Licensor within six
(6) months from the opening of the First Memphis Hotel or Licensee shall lose
the right to construct the Subsequent Memphis Hotels. If Licensee exercises said
option, and if the construction of the Subsequent Memphis Hotels have not begun
by the later of twenty four (24) months from the opening of the first Memphis
Hotel or twelve (12) months after Licensor has made the land available for
development of the Subsequent Memphis Hotels, Licensee shall lose the right to
construct the Subsequent Memphis Hotels but shall not be liable to Licensor for
any damages as a result of not constructing the Subsequent Memphis Hotels nor
shall it have any other effect on this Agreement. Licensor shall have the right
to decide the location of any of the Subsequent Memphis Hotels in consultation
with Licensee. Licensor shall be solely responsible for removing any tenants
located at any property in which the Subsequent Memphis Hotels will be built,
and the land shall not be considered “available for development” as provided
above until such tenants have been removed.
 
Section 6.04  Second Phase Government Funding and Tax Abatements.  Any
government funding and/or tax abatements provided to Licensor or Licensee or any
of their respective Affiliates for the second phase of the Masterplan or
otherwise shall be shared by Licensor and Licensee to the extent permissible
under applicable law and to the extent such government funding and/or tax
abatements are related to the development of properties, including hotels,
surrounding the Graceland property (i.e., such funding or abatement is not
related to the expansion of the Graceland museum).
 
Section 6.05  Elvis Presley-themed Hotel in Memphis.  Licensee acknowledges that
at least one (1) of the Memphis hotels constructed by Licensee under this
Article 6, if any, shall be an Elvis Presley-themed Hotel.


11



--------------------------------------------------------------------------------



 



Section 6.06  EPE Heartbreak Hotel.  Notwithstanding any of the foregoing,
including Licensee’s exclusive rights under Section 2.01, Licensee acknowledges
that Licensor reserves all rights to continue to operate the EPE Heartbreak
Hotel and use the mark “HEARTBREAK HOTEL” in connection therewith, until such
time that Licensor and Licensee agree in good faith (upon Licensee’s exercise of
its option either with respect to the First Memphis Hotel or the Subsequent
Memphis Hotels), that such hotel shall be re-branded, re-developed, destroyed,
or replaced with a new hotel constructed and operated by Licensee or its Project
Company under the mark “HEARTBREAK HOTEL”. If the parties decide that the EPE
Heartbreak Hotel shall not be re-branded, re-developed, destroyed, or replaced
with a new hotel constructed and operated by Licensee under the mark “HEARTBREAK
HOTEL”, Licensor and its Affiliates may continue to operate and receive all
revenue from the EPE Heartbreak Hotel.
 
Section 6.07  Sharing of Costs Subsequent to Development of Hotels.  The parties
shall discuss in good faith the sharing of costs and responsibilities relating
to infrastructure (e.g., driveways, easements, municipal services) that affect
both Licensor and Licensee properties, and the efforts and responsibilities for
the marketing and promotion of such properties in Memphis, Tennessee.
 
Article 7

 
ROYALTY AND PAYMENTS
 
Section 7.01  Gross Revenues.  Licensee shall pay to Licensor royalties in
respect of all Gross Revenues derived from any and all sources in connection
with the Elvis Properties, in accordance with the terms and provisions set forth
in this Article 7. All sales by Licensee of any goods or services to any
Licensee Related Party, including all inter-company transactions, shall be
carried on Licensee’s books of account at the full regular wholesale price
charged to unrelated third parties, and Licensee shall account for and pay
royalty payments on all such sales as if they occurred on an arms-length basis
to an unrelated party. For the avoidance of doubt, amounts received by Licensee
in respect of the sale, financing or other disposition of an Elvis Property
shall not be included in Gross Revenues.
 
Section 7.02  Comps.  Licensee shall be permitted to distribute commercially
reasonable quantities of Elvis Property-themed Merchandise, food, beverages,
liquor, room and board, tickets, or other items free of charge, in a manner
consistent with industry custom and practice without incurring any obligation to
pay royalties thereon under this Agreement, provided that the value of such
items does not exceed five percent (5%) of the Gross Revenues derived therefrom
during the year in which such distributions occurred. In the event the value of
such items that are distributed free of charge exceeds five percent (5%) of the
Gross Revenues derived therefrom during the year in which such distributions
occurred, Licensee shall pay royalties on the excess of such value over five
percent (5%) in accordance with this Agreement.
 
Section 7.03  Elvis Property Royalties.  Except as otherwise provided in this
Article 7, Licensee shall pay to Licensor a royalty of three percent (3%) of any
and all Gross Revenues derived from the Elvis Properties, including the First
Memphis Hotel and the Subsequent Memphis Hotel, or the operation thereof, or
from activities, services, products or other sources at, from, or in connection
therewith. To the extent Licensee pays a fee to a third party to establish or
supervise such third party’s Food and Beverage Outlet, Lounge, Spa and/or Retail
Store on the Elvis Property (e.g., a fee paid to Jean Georges to establish a
restaurant at an Elvis Property), the Gross Revenues derived therefrom shall be
excluded from Gross Revenues for the purpose of computing royalties, up to an
amount not to exceed ten percent (10%) of Licensee’s total Gross Revenues for
the applicable calendar year.
 
Section 7.04  Gaming Royalty.  To the extent not prohibited by applicable law
and would not require Licensor to be licensed, Licensee shall also pay to
Licensor a royalty of three percent (3%) of Gross Revenue derived from gambling
at each Elvis Property. If payment to Licensor of such royalties is prohibited
by law or would require Licensor to be licensed, Licensee shall instead pay to
Licensor a certain royalty per square foot (the “Base Casino Royalty”) of Casino
floor for each Casino located in Las Vegas, Nevada, with the dollar amount per
square foot to be determined by an independent third party acceptable to
Licensor and Licensee within sixty (60) days after the Effective Date, and
thereafter adjusted annually (from the Effective Date) on the basis of the
Consumer Price Index as issued by the US Bureau of Labor Statistics. For each
Casino located outside Las Vegas Nevada where


12



--------------------------------------------------------------------------------



 



payment to Licensor of royalties based on Gross Revenues is prohibited by law,
Licensee shall instead pay to Licensor a royalty of X dollars per square foot,
where:
 
X= (inflation adjusted Base Casino Royalty) * Y/Z
 
where
 
Y = average gaming floor revenue for the applicable Casino location in the
previous year
 
Z = Las Vegas average gaming floor revenue in the applicable year
 
Section 7.05  Elvis Property-themed Merchandise.  Licensee shall pay to Licensor
a royalty of ten percent (10%) of any and all Gross Revenues derived from the
sale of Elvis Property-themed Merchandise. Such royalty in respect of particular
Elvis Property-themed Merchandise shall accrue when such merchandise is sold,
shipped, delivered, billed and/or paid for, whichever occurs earlier. Gross
Revenues derived from the sale of Elvis Property-themed Merchandise shall not be
included in the computation of Gross Revenues for purposes of determining
royalties payable to Licensor under Section 7.03.
 
Section 7.06  Royalty Payments with Respect to Elvis Presley-Themed Food and
Beverage Outlets, Lounges, Spas, and Retail Stores Operated by Third
Parties.  Subject to obtaining Licensor’s approval under Section 11.06, Licensee
shall pay to Licensor a royalty up to three percent (3%) (but if a lower
percentage is actually received by Licensee, then such lower percentage subject
to Licensor’s consent) of any and all gross revenues derived from any Elvis
Presley-themed Food and Beverage Outlets, Lounges, Spas, and Retail Stores
operated by third parties and/or co-branded with third party names and/or marks
(e.g. Elvis Presley-themed Hard Rock Café, Elvis Presley-themed Johnny Rockets,
Elvis Presley-themed Equinox Gym). Such royalty shall be based upon the total
gross revenues generated from the Elvis Presley-themed Food and Beverage
Outlets, Lounges, Spas, and Retail Stores (not merely the portion or percentage
thereof received by Licensee). Licensee shall retain all royalties based on
gross revenues above three percent (3%). Neither (x) rent payable by such third
parties to Licensee or (y) gross revenues derived from the Elvis Presley-themed
Food and Beverage Outlets, Lounges, Spas, and Retail Stores operated by third
parties and/or co-branded with third party names and/or marks shall be included
in the computation of Gross Revenues for purposes of determining royalties
payable to Licensor under Section 7.03.
 
Section 7.07  Sponsorships, Commercial Tie-Ins, and Co-Branding
Opportunities.  Licensor’s royalty with respect to any Gross Revenues from any
third party sponsorships, commercial tie-ins and co-branding opportunities
(e.g., if a third party pays fees for their name or trademark to be associated
with an Elvis Property) shall be negotiated in good faith by Licensor and
Licensee at the time such sponsorship is permitted hereunder, if at all,
pursuant to Section 13.05a).
 
Section 7.08  Guaranteed Minimum Royalties.  Licensee shall pay Licensor the
below guaranteed minimum royalties for each calendar year within thirty
(30) days of the end of such calendar year (i.e., by January 30th of the
immediately following year) during the Term (“Guaranteed Minimum Royalties”),
except that the Guaranteed Minimum Royalty for the calendar year ending
December 31, 2007 shall be due upon the earlier of (i) the date of Licensee’s
receipt of funds from the closing of the Rights Offering and, if required, the
Back-Stop (each as defined in the Membership Interest Purchase Agreement dated
as of June 1, 2007 by and among Licensee, Licensor, and Flag Luxury Properties,
LLC) or (ii) December 1, 2007. The Guaranteed Minimum Royalty shall be
non-refundable but actual royalties paid during the applicable calendar year
shall be applied against the Guaranteed Minimum Royalty. Notwithstanding any of
the foregoing, any direct payments made by a Project Company or other Person
that holds a Site License to Licensor shall be applied against the Guaranteed
Minimum Royalties due to Licensor hereunder.
 


13



--------------------------------------------------------------------------------



 



     
Calendar Year
 
Amount
 
Calendar year ending December 31, 2007
  $ 9,000,000
Calendar year ending December 31, 2008
  $ 9,000,000
Calendar year ending December 31, 2009
  $ 9,000,000
Calendar year ending December 31, 2010
  $18,000,000
Calendar year ending December 31, 2011
  $18,000,000
Calendar year ending December 31, 2012
  $18,000,000
Calendar year ending December 31, 2013
  $22,000,000
Calendar year ending December 31, 2014
  $22,000,000
Calendar year ending December 31, 2015
  $22,000,000
Calendar year ending December 31, 2016
  $22,000,000
Every calendar year thereafter during the Term
  The Guaranteed Minimum
Royalty for the immediately
previous calendar year
plus five percent (5%)


 
Section 7.09  Royalty Payments.  Licensee shall calculate the royalties due
hereunder based upon Gross Revenues in quarterly periods ending on the last days
of March, June, September, and December of each calendar year, and shall pay the
royalty payment then due within thirty (30) days of the end of such quarterly
period. To the extent that the royalties paid hereunder during any calendar year
are less than the Guaranteed Minimum Royalty for the applicable calendar year,
Licensee shall pay such shortfall with the payment due January 30 of the
following calendar year. Termination of this Agreement shall not relieve
Licensee from its royalty payment obligations with respect to royalties accruing
during the Term or the Unbranding Period. Further, in the event of any
termination of this Agreement, including without limitation any termination
pursuant to Section 23.03, Licensee shall pay to Licensor a pro-rated Guaranteed
Minimum Royalty calculated as (i) the total Guaranteed Minimum Royalty for the
calendar year in which such termination occurs, (ii) divided by 365,
(iii) multiplied by the number of days that have elapsed in such calendar year
through the date of termination. All actual royalties paid for such calendar
year through the date of termination shall be applied against such pro-rated
Guaranteed Minimum Royalty. To the extent that the royalties paid hereunder for
such calendar year through the date of termination are less than the pro-rated
Guaranteed Minimum Royalty for such calendar year, Licensee shall pay such
shortfall to Licensor within thirty (30) days after the date of termination.
 
Section 7.10  Royalty Reports.  With each royalty payment, Licensee shall
furnish Licensor by way of electronic reporting forms (“Royalty Reports”) a
complete and accurate statement of royalties containing reasonably detailed
information regarding the calculation of royalties payable hereunder, including
information as to the number, description, selling price, and Gross Revenues in
respect of all lodging and amenities, food, beverages, liquor, tickets to
Entertainment Attractions, rent, sponsorships, and other activities or items in
respect of which royalties are payable hereunder, and any other additional
information as Licensor may request from time to time. Such Royalty Reports
shall be furnished to Licensor whether or not any royalties are payable during
the preceding quarterly period. Royalty Reports will be certified true and
correct by a duly authorized officer of Licensee (e.g., the Chief Financial
Officer) by entering the required information on the certification line
contained on the electronic form. Licensor shall have the right, upon thirty
(30) days advance written notice to Licensee, to make reasonable changes to the
Royalty Report form, provided that such changes are also made to royalty
reporting forms used generally by other licensees of Licensor.
 
Section 7.11  Method of Payment and Royalty Reports.  All Royalty payments,
Royalty Reports, other payments and any applicable interest shall be made
payable to Licensor, either by check or utilizing electronic bank transfer paid,
on behalf of Licensor, to:
 
Elvis Presley Enterprises, Inc.
P. O. Box 2082
Memphis, TN 38101-2082

14



--------------------------------------------------------------------------------



 



Licensee shall send royalty reports electronically to:
 
royalty@elvis.com
 
Section 7.12  Currency and Offsets.  All amounts to be paid by Licensee to
Licensor under this Agreement shall be payable in United States currency and
made without deduction for taxes (including withholding taxes), levies, duties,
imports, commissions, expenses or charges of any kind. Wire transfer fees as
well as all other bank fees related to any payments required to be made by
Licensee under this Agreement shall be the sole expense of Licensee, so that
Licensor shall receive the full amount of all payments without reduction. If any
inconsistencies or mistakes are discovered in such Royalty Report or royalty
payments, they shall immediately be rectified and the appropriate payment shall
be made by Licensee if an underpayment was made by Licensee. All of Licensee’s
obligations under this Article 7 shall be performed without any right of
Licensee to invoke set-offs, deductions and other similar rights. Neither the
receipt nor acceptance by Licensor of any royalty payments (including the
cashing of any royalty checks hereunder) or Royalty Reports shall prevent
Licensor from subsequently challenging the accuracy or validity of such royalty
payment or Royalty Report.
 
Section 7.13  Late Payments.  Any past due amount by Licensee whether due
pursuant to this Article 7 or any other Section in this Agreement shall bear
interest at the then current prime rate plus three percent (3%) per annum as
quoted in The Wall Street Journal, which is applicable from the due date until
the date of payment. Any outstanding amount found in an audit pursuant to
Section 8.02 shall be deemed a “late payment” and shall be subject to the
interest described herein.
 
Section 7.14  Monetary Conversions.  If any currency conversions are required
under this Agreement, Licensee agrees that all currency conversions shall be
made by utilizing the exchange rate in effect on the due date for any such
payment as reported in The Wall Street Journal. The cost of conversion of all
local currencies into U.S. currency shall be the sole expense of Licensee. Any
cost of conversion built into a bank’s exchange rate must be accounted for with
a corresponding increase in the amount being converted so that all the costs of
conversion of all currencies, as well as wire transfers or other bank fees,
shall be the sole expense of Licensee, so that Licensor shall receive the full
amount of payments without reduction.
 
Section 7.15  Withholding Taxes.  If any income, stamp or other taxes, levies,
impost, duties, charges, fees, deductions or withholdings are now or hereafter
imposed, levied, collected, withheld or assessed by any governmental authority
(such amounts hereinafter referred to as a “Tax” or “Taxes”) are required to be
withheld from any amounts payable to Licensor under this Agreement, the amounts
so payable to Licensor shall be increased to the extent necessary to yield to
such Licensor (after the payment of all such amounts required to be withheld)
the amounts specified in this Agreement. Notwithstanding the immediately
preceding provision, the Licensee shall not be required to increase any such
amounts payable to Licensor (i) with respect to net income taxes imposed on
Licensor as a result of a connection between Licensor and the jurisdiction of
the governmental authority imposing such Taxes or (ii) Taxes that are
attributable to Licensor’s failure to comply with the requirements of this
Section 7.15, provided that the Licensee has complied with the requirements of
Section 7.16.
 
Section 7.16  Exemptions.  If Licensor is entitled to an exemption from or
reduction of taxes that are otherwise required to be withheld by the Licensee
under the law of the jurisdiction in which the Licensee is located, or under any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement, Licensor shall deliver to the Licensee, as reasonably requested
in writing by the Licensee, such documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that Licensor is legally entitled to execute and deliver such
documentation and such execution or submission in Licensor’s judgment would not
materially prejudice the legal position of Licensor. Whenever any Taxes are
payable by or on behalf of Licensor, the Licensee shall timely pay such amounts
to the appropriate governmental authority and as promptly as possible thereafter
the Licensee shall send to Licensor documentation sufficiently evidencing the
payment of such Taxes or other documentation as is reasonably requested by
Licensor.
 
Section 7.17  Licensee’s Expenses.  Except as otherwise expressly provided
herein, all acts, duties, obligations and responsibilities of Licensee under
this Agreement shall be at Licensee’s sole cost and expense. No costs of any
kind, paid or incurred, directly or indirectly, by Licensee or any person or
entity associated with Licensee,


15



--------------------------------------------------------------------------------



 



any amounts reimbursed by Licensee to Licensor, or any other activities of
Licensee hereunder, shall be recouped, deducted or otherwise charged to Licensor
or against any amounts owed to Licensor under this Agreement.
 
Section 7.18  Buy-Out.  Notwithstanding any of the foregoing, Licensee may
buy-out all royalty payments, including the payment of any Guaranteed Minimum
Royalties for a one (1)-time payment of four hundred fifty million dollars
($450,000,000) by (i) notifying Licensor in writing that it desires to buy-out
its remaining royalty payments (the “Buy-Out”), and (ii) exercising the buy-out
rights under Section 6.17 of the License Agreement dated as of the date hereof,
between Muhammad Ali Enterprises LLC and Licensee. Licensee shall have the
option of exercising the Buy-Out commencing on the Effective Date and ending on
the eighth (8th) anniversary of the opening of the first Elvis Presley-themed
Hotel. Notwithstanding the foregoing, other than as provided for below, the
Buy-Out shall not relieve Licensee of its other non-financial obligations under
this Agreement, nor shall the Buy-Out have any effect on any revenues derived by
Licensor from the operation of an Elvis Experience pursuant to Article 15. Upon
exercise and consummation of the Buy-Out, neither Licensee nor any Licensee
Related Party shall have any further obligations to pay royalties to Licensor
under this Agreement other than pursuant to Sections 7.06, 7.07 and 7.19 (to the
extent an Authorized Elvis Entertainment Attraction is at one of the Elvis
Properties and a license fee or percentage of gross revenues is required, or
where Licensor is the owner of any Presley Music or other rights not licensed
hereunder).
 
Section 7.19  Additional Payments.  In addition to its obligation to pay
royalties in accordance with the foregoing, Licensee shall, except as expressly
provided otherwise in this Agreement, be solely responsible for paying any and
all royalties, fees, and other sums payable in connection with any activities
engaged in or services provided by Licensee, any Licensee Related Party, or any
third party at any Elvis Property hereunder, or any merchandise or other
products manufactured and sold or otherwise exploited hereunder, including all
amounts payable to Licensor in connection with any Presley Music and any third
party in connection with the licensing of any Third Party Elvis-Related
Materials, including any and all amounts payable to unions and guilds,
performing rights societies, publishers, artists, record companies, film
studios, and owners of television programs or footage.
 
Article 8

 
RECORDS RETENTION AND AUDITS
 
Section 8.01  Records.  Licensee shall keep in its possession or under its
control accurate records covering all transactions relating to this Agreement.
Records shall include, but not be limited to, invoices, purchase orders,
correspondence, financial information, hotel occupancy data, inventory records,
manufacturing records, quality control and approvals and other information
necessary to substantiate that all Royalty Reports submitted to Licensor
hereunder were true, complete and accurate, and all royalty payments and other
payments due Licensor hereunder shall have been paid to Licensor in accordance
with the provisions of this Agreement. All books and records shall be maintained
in accordance with generally accepted accounting principles consistently
applied.
 
Section 8.02  Audit.  Licensor shall have the right during business hours and
upon no less than ten (10) business days notice to conduct an audit and make
copies of all records listed in Section 8.01 above, and to make a physical
inventory count of all Elvis Property-themed Merchandise in production and/or
storage. If the audit reveals an underpayment of royalty payments, Licensee
agrees to immediately pay Licensor any past due royalty payments plus applicable
interest. Notwithstanding the foregoing, if the audit reveals a royalty
underpayment of five percent (5%) or more, Licensee agrees to reimburse Licensor
for all of its out-of-pocket costs and expenses of the audit (in addition to
past due royalty payments, plus interest calculated at the then current prime
rate plus three percent (3%) per annum as quoted in the Wall Street Journal).
Licensor shall invoice Licensee for such audit expenses and Licensee shall pay
such invoice within thirty (30) days. Audits may be performed by Licensor’s own
employees and/or its designated independent auditor, all of whom shall hold
Licensee’s audit information in confidence, pursuant to Article 25, below. Audit
information shall only be used for purposes of this Agreement, unless used to
judicially enforce obligations of Licensee. The exercise by Licensor, in whole
or in part, or at any time or times, of the right to inspect or audit records
and accounts or of any other right herein granted shall not stop or prevent
Licensor from thereafter disputing the accuracy of any such Royalty Report.


16



--------------------------------------------------------------------------------



 



Article 9

 
ACCOMMODATIONS AND TICKETS
 
Section 9.01  Reduced Rate Accommodations.  Licensee shall, subject to
availability, provide hotel rooms free of charge and for a reasonable number of
nights to Licensor’s and its Affiliates’ employees and agents who are visiting
any Licensee hotel in connection with Licensor’s performance of this Agreement
or the administration of the matters provided herein. For visits not related to
this Agreement, Licensee agrees to make available to Licensor’s and its
Affiliates’ employees and agents rooms in accordance with Section 9.02.
 
Section 9.02  Other Discounts.  Licensee shall provide Licensor’s and its
Affiliates’ employees (and their immediate families) a discount at any Elvis
Property, including Hotels, Food and Beverage Outlets, Lounges, Spas,
Entertainment Attractions, Retail Stores, and Elvis Presley-themed Theme Parks,
equal to the discount offered to Licensee’s employees.
 
Article 10

 
RIGHTS OF APPROVAL GENERALLY
 
Section 10.01  Exercise of Approval Rights.  In exercising all rights of
approval hereunder, Licensor shall take into account the business interests of
each of Licensor and Licensee and shall cooperate with Licensee in the
furtherance of Licensee’s business objectives. None of the rights of approval
hereunder shall be exercised unreasonably, in bad faith or with the intention of
frustrating Licensee’s ability to enjoy its rights hereunder.
 
Section 10.02  General Approval Period.  Except as otherwise expressly provided
herein, Licensor shall have ten (10) business days following receipt (pursuant
to the approval notice provisions set forth herein) of any request for
Licensor’s approval hereunder to approve or disapprove the same. In the event
Licensor does not approve or disapprove any such request within such ten
(10) business day period, Licensee may resubmit its request for approval in
writing, which resubmitted request shall be conspicuously marked that it is the
“Second Notice”. Licensor shall have ten (10) business days from Licensor’s
receipt of Licensee’s resubmitted request to review and respond in writing to
Licensee’s resubmitted request. If Licensor does not respond in writing to such
resubmitted request within such ten (10) business day period, then such
resubmitted request shall be deemed approved. Any written disapproval by
Licensor hereunder shall clearly state the reasons for such disapproval and
shall provide Licensee with a reasonable opportunity to cure the basis for such
disapproval. In the event of an unwritten disapproval hereunder, Licensor shall,
within five (5) days of a written request by Licensee, provide Licensee with a
written disapproval clearly stating the reasons for such disapproval and shall
provide Licensee with a reasonable opportunity to cure the basis for such
disapproval.
 
Section 10.03  Previously Approved Material.  Once Licensor has approved any use
of the Licensor Owned IP in connection with particular Elvis Property-themed
Merchandise or in connection with a particular Elvis Property or other
particular permitted use hereunder, Licensee shall not be required to seek
Licensor’s approval for use of the Licensor Owned IP for a substantially similar
use in connection with a different Elvis Property. Notwithstanding the
foregoing, any material modification of any previously approved items shall
require re-approval by Licensor.
 
Section 10.04  Licensee Contact.  Licensor shall at all times during the Term
designate one or more employees who shall be primarily responsible for
communicating with Licensee with respect to approvals requested by Licensee
hereunder. If Licensee is required to deliver to Licensor any particular
documents, materials, samples or other items in connection with any approval by
Licensor, then Licensee shall prepare and deliver same at its own expense.
 
Section 10.05  Approval Procedures.  Except as otherwise provided for herein,
all requests for Licensor’s approval hereunder and all materials to be submitted
to Licensor for approval hereunder shall be sent to Licensor at the following
address:
 
Elvis Presley Enterprises, Inc.
3734 Elvis Presley Boulevard
Memphis, TN 38116
Attn: Director of Licensing


17



--------------------------------------------------------------------------------



 



 
With a copy to:
 
CKX, Inc.
650 Madison Avenue
New York, NY 10022
Attn: Legal Counsel
 
Section 10.06  Bypass of Procedure.  Notwithstanding anything to the contrary
contained herein, Licensee, at its option, may combine or bypass any of the
intermediary steps in any approval process hereunder but this shall in no way
limit Licensor’s right hereunder to approve the final version of the item or
activity concerned prior to its implementation, and Licensee shall solely bear
any additional costs incurred as a result of combining or bypassing any such
steps. For example, if Licensee desired to sell a particular item of Elvis
Property-themed Merchandise, but did not want to first send to Licensor, for its
approval, a prototype sample, but instead wished to immediately present to
Licensor for its approval the actual production sample of such item, it may do
so with the understanding that Licensor shall still have the absolute right to
disapprove of such item for sale at the Elvis Properties, and any costs incurred
by Licensee in creating such production sample shall be Licensee’s sole
responsibility.
 
Section 10.07  Quality Control Generally.  All use of the Licensor Owned IP by
Licensee and the style and appearance of all articles of Elvis Property-themed
Merchandise and all packaging, advertising and promotional materials shall be
subject to Licensor’s approval to enable Licensor to ensure that Licensor’s
quality standards are being maintained. Licensee may not use the Licensor Owned
IP in any manner that would disparage or tarnish or dilute the distinctive
quality of the Licensor Owned IP or the reputation and goodwill embodied in the
Licensor Owned IP or which would reflect adversely on the Licensor Owned IP,
Licensor or Elvis Presley, the Presley family, or any of Licensor’s products or
services. Licensee shall not use the Licensor Owned IP in any way which is not
authorized and approved in advance by Licensor as set forth in this Agreement.
 
Section 10.08  Right to Suspend Approval Process.  In addition to its other
remedies, Licensor reserves the right to suspend the approval process after
Licensor has given Licensee notice of material breach of this Agreement, until
Licensee has cured the breach.
 
Section 10.09  Overall Use of Elvis Related IP.  The Elvis Related IP shall not
be depicted at any of the Elvis Properties, on any articles of Elvis
Property-themed Merchandise, as part of any Elvis Presley-themed Casino, Food
and Beverage Outlet, Lounge, Spa, Retail Store, or Theme Park in a manner that
would present Elvis Presley in a negative and disparaging light or in a manner
that is offensive, immoral, derogatory or in poor taste or that would tarnish
the reputation or public image of Elvis Presley and without limiting the
generality of the foregoing, neither Licensee or any Licensee Related Party
shall take any action (including, by granting any third party any right or
license) that could reasonably be expected to associate Elvis Presley, Licensor
or any of its Affiliates, the Elvis Properties, or any Elvis Related IP with any
activity, product or service set forth on Exhibit E hereto.
 
Section 10.10  Withholding of Approval Following Buy-Out.  In the event that,
following the consummation of the Buy-Out pursuant to Section 7.18, Licensor
withholds approval with respect to the exercise by Licensee of the rights
granted hereunder other than in compliance with Section 10.01 above, the parties
shall endeavor in good faith to resolve any disagreements with respect to such
request for approval within ten (10) business days following Licensor’s notice
to Licensee of the disapproval. Any such disagreements that have not been
resolved at the end of such ten (10) day period shall be submitted to and
determined by an arbitrator mutually acceptable to Licensor and Licensee within
the following thirty (30) days, which shall be the exclusive means for
resolution of such disagreement. The determination of the arbitrator shall be
final and binding on the parties, provided, however, that to the extent the
arbitrator conclusively determines that Licensor’s withholding of approval was
in violation of this Agreement, Licensee shall, in addition to securing the
approval that was withheld, be entitled to recover from Licensor (i) any actual,
out-of-pocket costs incurred as a direct result of Licensor’s withholding of the
approval, including the cost of arbitration, and (ii) any other losses incurred
by Licensee as a result of Licensor’s withholding of the approval, including
lost profits. Any such arbitration shall be conducted in New York in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
(the “Rules”). In the event the parties are unable to agree to an arbitrator,
such arbitrator shall be selected in accordance with the Rules.


18



--------------------------------------------------------------------------------



 



Article 11

 
APPROVAL OF ELVIS PROPERTIES
 
Section 11.01  Approval of Design of Elvis Properties.  Licensor shall have the
right to approve the design aspects of each Elvis Property that concern or
relate to the use of any Elvis Related IP or Artifacts within each Elvis
Property, which approval shall not be unreasonably withheld. To the extent
Licensor’s approval is required under this Section 11.01, prior to the
commencement of any construction, the item(s) for which approval is being sought
shall be sent to Licensor. Licensee shall not commence construction of an Elvis
Property or use the respective Elvis Related IP in such Elvis Property until it
has received Licensor’s written notice that Licensor has approved all the
aforesaid materials that relate to the use of the Elvis Related IP and Artifacts
(the “Elvis Property Materials”). After Licensor has approved the Elvis Property
Materials in writing, Licensee shall then have the right to use the Elvis
Related IP in accordance with the Elvis Property Materials. Licensor’s
re-approval shall be required in connection with any material modifications or
alterations in the construction of the Elvis Property that affect Licensee’s use
of the Elvis Related IP or Artifact after commencement of construction, or
modifications to Licensee’s use of the-Elvis Related IP and Artifacts within
each Elvis Property.
 
Section 11.02  Consultation on Overall Design of Each Elvis Property.  Licensee
shall reasonably consult with Licensor regarding concepts for the overall design
of any Elvis Property and shall make available to Licensor reasonably detailed
descriptions, drawings, blueprints and models (if available) of the design of
any Elvis Property, and such other items as Licensor may reasonably request in
connection therewith (if available). Notwithstanding the foregoing, other than
the use of the Elvis Related IP as embodied in the design of the Elvis Property,
all such design elements shall be within the sole control and final approval of
Licensee, subject to the reasonable consultation with Licensor. For example,
Licensor shall have no right to approve the architecture, landscaping,
structural, electrical, and/or mechanical elements of the Elvis Property,
including the underground foundation, electrical wiring, duct work, or
structural support, or the layout or design of an element of the Elvis Property
that does not incorporate any of the Elvis Related IP or Artifacts (e.g., the
design of a Generic hotel room or Food and Beverage Outlet).
 
Section 11.03  Site Inspection.  Licensor’s Representatives shall have the
right, at their election, to inspect the construction site of any of the
applicable Elvis Property or Elvis Properties from time to time upon reasonable
notice to Licensee, provided that any failure to make any such inspection or
make any objections in connection with any inspection shall not constitute a
waiver of any of Licensor’s rights or remedies hereunder.
 
Section 11.04  Elvis Presley-Themed Food and Beverage Outlets, Lounges, Spas,
and Retail Stores Operated by Licensee.  Subject to the approval procedure set
forth in Section 11.04, Licensor shall have the right to approve the theme,
name, and all uses of the Elvis Related IP in connection with each Elvis
Presley-themed Food and Beverage Outlet, Lounge, Spa, and Retail Store operated
at any of the Elvis Properties, such approval not to be unreasonably withheld.
 
Section 11.05  Elvis Presley-Themed Food and Beverage Outlets, Lounges, Spas,
and Retail Stores Operated by Third Parties.  Subject to Licensor’s prior
written consent, which consent shall be solely at Licensor’s discretion,
Licensee may permit a third party to establish solely at an Elvis Property an
Elvis Presley-themed Food and Beverage Outlet, Lounge, Spa, or Retail Store
co-branded with third party intellectual property (e.g., Elvis Presley-themed
Hard Rock Café, Elvis Presley-themed Johnny Rockets, Elvis Presley-themed
Equinox Gym).
 
Section 11.06  Elvis Presley-Themed Food and Beverage Outlets, Lounges, Spas,
and Retail Stores Operated by Licensor.  If Licensee and Licensor agree to the
establishment by Licensor, an Affiliate, or a business partner of Licensor, of
an Elvis Presley-themed Food and Beverage Outlet, or Retail Store at one or more
Elvis Properties (e.g., a “direct from Graceland merchandise store”), the terms
and conditions between Licensor and Licensee governing the same (including the
amount of rent to be paid to Licensee in connection therewith) shall be
negotiated by the parties in good faith on an arms-length basis.
 
Section 11.07  Entertainment Attractions.  Licensee agrees to consult with
Licensor in good faith on the type of Entertainment Attractions and performers
at any of the Elvis Properties, provided that Licensee’s decision shall be final
with respect to the type of Entertainment Attractions and performers at each
Elvis Property. Notwithstanding the foregoing, Licensor shall have the right to
approve in advance the placement of any Authorized Elvis Presley-themed
Entertainment Attraction at any of the Elvis Properties, which consent shall not
be


19



--------------------------------------------------------------------------------



 



unreasonably withheld, and subject in all respects to any restrictions that
Licensor may have pursuant to its agreements with Cirque Du Soleil, upon
Licensor’s approval of an Authorized Elvis Presley-themed Entertainment
Attraction at an Elvis Property, Licensor shall use reasonable best efforts to
assist Licensee with obtaining the rights, through contract or license, to
perform such Authorized Elvis Presley-themed Entertainment Attraction. Licensee
acknowledges that it will not establish or contract with third parties to
establish any Entertainment Attractions that will reflect adversely upon
Licensor or the Licensor Owned IP or is in bad taste.
 
Section 11.08  General Conditions of Elvis Properties.  Licensee shall cause the
Elvis Properties and all Casinos, Food and Beverage Outlets, Lounges, Spas,
Entertainment Attractions, and Retail Stores and other establishments contained
within the Elvis Properties to be maintained in good condition and working order
at all times during the Term hereof (subject to closures for maintenance or
otherwise in the ordinary course of business). Without limiting the generality
of the foregoing, Licensee shall from time to time continue to update and
upgrade the Elvis Properties and the attractions contained therein as Licensee
deems necessary in its reasonable business judgment.
 
Section 11.09  Generic Property Elements.  Licensee may establish, or contract
with third parties to establish, Generic Food and Beverage Outlets, Lounges,
Spas, and Retail Stores throughout any of the Elvis Properties as provided for
in Article 2 hereunder (e.g., Hard Rock Café, Mortons, Canyon Ranch Spa, Banana
Republic), provided that Licensee shall first consult with Licensor in good
faith regarding such Food and Beverage Outlets, Lounges, Spas, and Retail Stores
and the identification of third parties, provided further that with respect to
the establishment of such Generic Food and Beverage Outlets, Lounges, Spas,
and/or Retail Stores, Licensee’s decision shall be final. Notwithstanding the
foregoing, Licensee acknowledges that it will not establish or contract with
third parties to establish any Generic Food and Beverage Outlet, Lounge, Spa
and/or Retail Store that predominantly offers goods and services in association
with any of the activities listed in Exhibit E hereto or otherwise that would
reflect adversely upon Licensor, the Presley family or the Licensor Owned IP, is
in bad taste, or is otherwise inappropriate for sale at any of the Elvis
Properties (e.g., a pornography store).
 
Section 11.10  Incidental Goods and Services.  Notwithstanding any other
provision of this Agreement, the parties acknowledge and agree that the
incidental offering of goods or services cited on Exhibit E by a business
located at an Elvis Property that is not primarily in the business of offering
such goods or services (e.g., the sale of cigarettes and over-the-counter
medicines at a convenience store, the sale of cigars at a lounge, or the
offering of weight loss treatments at a Spa) shall not be a violation of this
Agreement.
 
Article 12

 
MERCHANDISE APPROVAL AND RIGHTS
 
Section 12.01  Submission of Materials.  Prior to any sale, marketing, promotion
or distribution of any of the Elvis Property-themed Merchandise, Licensee, at
its expense, shall submit to Licensor all items, including, without limitation,
products, product samples, packaging, labeling, point of sale materials, sales
materials, and advertising and marketing materials bearing the Licensor Owned IP
and/or Creations, and if such items are in a foreign language, certification
that the translations of such items are accurate, for Licensor’s advance written
approval, in Licensor’s reasonable discretion, at all stages listed below.
 

     
Concept
  Rough sketches or layout concepts;
Prototype
  Prototypes or finished artwork; and
Final
  Pre-production sample.


 
Section 12.02  Approval Procedures.  The following rules shall apply to all
stages of the approval process, including without limitation, Concept,
Prototype, and Final:
 
a) Licensee shall not make any use of, sell, advertise, or distribute any items
listed in Section 12.01 prior to Licensor granting final written approval in
accordance with the provisions of Article 11 which, for the avoidance of doubt,
are the following: except as otherwise expressly provided herein, Licensor shall
have ten (10) business days following receipt (pursuant to the approval notice
provisions set forth herein) of any request for Licensor’s approval hereunder to
approve or disapprove the same. In the event Licensor does not approve or


20



--------------------------------------------------------------------------------



 



disapprove any such request within such ten (10) business day period, Licensee
may resubmit its request for approval in writing, which resubmitted request
shall be conspicuously marked that it is the “Second Notice”. Licensor shall
have ten (10) business days from Licensor’s receipt of Licensee’s resubmitted
request to review and respond in writing to Licensee’s resubmitted request. If
Licensor does not respond in writing to such resubmitted request within such ten
(10) business day period, then such resubmitted request shall be deemed
approved.
 
b) Licensor, in its reasonable discretion, reserves the right to reject an item
approved at a prior stage if in its physical form it does not meet Licensor’s
marketing standards or materially departs from the approved sample;
 
c) In the event of any material modification or change in quality of the items,
whether during the approval process or after final approval has been granted,
such items shall be re-submitted to Licensor for approval;
 
d) Licensee shall disclose all sources for any artwork not supplied by Licensor
or an employee of Licensee; and
 
e) No facsimile transmissions will be accepted for approval. Notwithstanding the
foregoing, submissions by e-mail will be accepted for approval, provided that
Licensee simultaneously sends Licensor a physical copy of same.
 
Section 12.03  No Waivers.  Approvals granted by Licensor under this Article 12
shall extend only to Licensee’s use of the Licensor Owned IP, Creations, or
Licensor’s artwork and/or designs provided to Licensee. The provisions for
indemnity under this Agreement and Licensee’s other obligations shall not be
waived by approval of the Elvis Property-themed Merchandise by Licensor.
 
Section 12.04  Quality Control.  All articles of Elvis Property-themed
Merchandise shall be of good quality (which quality shall be comparable to that
of similar goods manufactured, sold, and distributed by Licensor and/or any of
its third party licensees) consistent with the standing of the Licensor Owned
IP, and shall be free of defects in design, materials and workmanship. Licensee
shall manufacture the articles of Elvis Property-themed Merchandise in
accordance with the approved designs, materials, tolerances of manufacture and
assembly, testing and packaging specifications approved by Licensor.
 
Section 12.05  Compliance with Applicable Law.  All Elvis Property-themed
Merchandise shall be manufactured, sold, labeled, packaged, distributed and
advertised, and all elements of the operation of the Elvis Properties shall be,
in accordance with all applicable laws, regulations and import and export
controls in the applicable territory including, without limitation, all
child-safety laws and regulations in each legal jurisdiction within the
applicable territory.
 
Section 12.06  Right to Inspect.  Licensee agrees to promptly furnish Licensor
with the addresses of Licensee’s production facilities for the Elvis
Property-themed Merchandise and the names and addresses of each manufacturer, if
any, which is producing each item of the Elvis Property-themed Merchandise for
Licensee. Licensor shall have the right, upon reasonable notice and during
regular business hours, at its own expense to make inspections of any production
facilities where any of the Elvis Property-themed Merchandise, or any components
thereof, are being manufactured to determine whether Licensee and/or Licensee’s
manufacturer is adhering to the requirements of this Agreement relating to the
nature and quality of the Elvis Property-themed Merchandise and the use of the
Licensor Owned IP in connection therewith.
 
Section 12.07  Seconds and Disposals.  Licensee shall not sell, market,
distribute or use for any purpose any Elvis Property-themed Merchandise or
promotional, advertising and packaging material relating to the Elvis
Property-themed Merchandise which are Seconds. Licensee shall destroy such
Seconds unless Licensor, in its sole discretion, provides Licensee with express
written instructions to otherwise dispose of such Seconds. All products, product
samples, packaging, labeling, point of sale, sales materials and advertising
bearing Licensor Owned IP produced by Licensee which are not suitable for use or
sale pursuant to this Agreement shall be promptly destroyed.
 
Section 12.08  Labeling Requirements.  Licensee shall cause to appear on all
Elvis Property-themed Merchandise produced hereunder and on their tags,
packaging, advertising and promotional materials such brand names, legends,
markings and legal notices as Licensor may request from time to time, including,
without


21



--------------------------------------------------------------------------------



 



limitation, trademark and copyright notices. Licensee shall place its own name
or identifying mark, including where applicable, the Licensee Owned IP, on the
Elvis Property-themed Merchandise or on their packaging in an inconspicuous
manner so that Licensor can readily identify the source of the Elvis
Property-themed Merchandise. Licensee shall include at least one of the hologram
security products available from OpSec as described on Exhibit F on the Elvis
Property-themed Merchandise and/or its packaging. Before using or releasing any
such material, Licensee shall submit to Licensor, for its approval, finished
artwork for Elvis Property-themed Merchandise, tags, labels, packaging, and
advertising and promotional materials embodying the labeling requirements
specified herein which shall not be used or released prior to Licensee’s receipt
of Licensor’s prior written approval as specified in this Article 12. Without
limiting the generality of the foregoing, until such time as Licensor otherwise
directs Licensee, the following legends shall appear at least once on each item
of Elvis Property-themed Merchandise including all packaging and promotional
materials:
 
“ELVIS, ELVIS PRESLEY, and HEARTBREAK HOTEL [or other Marks utilized] are
trademarks of Elvis Presley Enterprises, Inc.© Elvis Presley Enterprises, Inc.”
 
Any Elvis Property-themed Merchandise that incorporates a Joint Logo and Name
shall also include a legal notice of Licensee with respect to Licensee’s
trademarks incorporated in the Joint Logo and Name. For example, for “Heartbreak
Hotel at Park Central”:
 
“HEARTBREAK HOTEL is a trademark of Elvis Presley Enterprises, Inc., PARK
CENTRAL is a trademark of FX Luxury Realty LLC.”
 
Section 12.09  Manufacturer’s Agreement.  Licensee shall not contract with any
manufacturer without Licensor’s authorization. In the event that Licensee
desires to have a manufacturer produce one or more articles of Elvis
Property-themed Merchandise, Licensee shall provide Licensor with the name,
address, telephone number and name of the principal contact of the proposed
manufacturer. Licensor must approve any manufacturer, and the manufacturer must
execute in duplicate original an agreement identical to the attached Exhibit G
(“Manufacturer’s Agreement”) prior to use of the Licensor Owned IP. Licensee
shall deliver the original copies of the Manufacturer’s Agreement signed by
Licensee and the proposed manufacturer to Licensor, and Licensee shall obtain
Licensor’s signature on the Manufacturer’s Agreements before the manufacture of
the Elvis Property-themed Merchandise. Licensor shall advise Licensee of its
approval or disapproval of any such manufacturer within ten (10) business days
of Licensor’s receipt of the Manufacturer’s Agreement. Failure to respond within
such ten (10) business day period shall be deemed approval. In addition,
Licensee shall remain fully responsible for ensuring that the products are
manufactured in accordance with the terms herein, including approval, and the
Licensee shall take the steps necessary to ensure that the manufacturer:
(i) produces the product only as and when directed by Licensee; (ii) does not
distribute, sell or supply the Elvis Property-themed Merchandise to any person
or entity other than Licensee; and (iii) does not delegate in any manner
whatsoever its obligations with respect to the Elvis Property-themed
Merchandise. Licensor hereby reserves the right to terminate in its reasonable
discretion the engagement of any manufacturer for good cause at any time.
 
Section 12.10  Generic Merchandise.  Licensor shall not have the right to
pre-approve Generic Merchandise sold at any of the Elvis Properties. However, if
at any time after an item of Generic Merchandise is placed on sale at any of the
Elvis Properties, Licensor, after inspecting the same, determines, in good faith
and in the exercise of its best business judgment, that such item either
reflects adversely upon Licensor or the Licensor Owned IP, or is in bad taste,
it may notify Licensee to such effect in writing and Licensee shall cease
further sales of such item of Generic Merchandise at all of the Elvis Properties
on or after the earlier of (A) one hundred and twenty (120) days after
Licensee’s receipt of such notice, or (B) the date on which Licensee sells such
last piece of such Generic Merchandise in stock on the day Licensee receives
such notice.
 
Section 12.11  Licensed Elvis Merchandise.  Licensee shall have the right to
sell at retail on the grounds of the Elvis Properties (i.e., not on any of the
Websites) Elvis Presley-related merchandise, books, artwork, Elvis sound
recordings, and videos, including films, documentaries and other Elvis programs
that are currently licensed, authorized, or otherwise approved by Licensor
(“Licensed Elvis Merchandise”). Licensee shall not be permitted to sell any
merchandise, books, artwork, Elvis sound recordings, or videos related to Elvis
Presley that are not authorized or approved in advance by Licensor, including
merchandise incorporating any of the Elvis Related IP which is (i) bootleg, or
(ii) permitted under applicable law but not approved for sale in advance by
Licensor at any of


22



--------------------------------------------------------------------------------



 



the Elvis Properties (e.g., unauthorized artistic works, books, documentaries).
Licensee shall not purchase any Elvis Presley-related merchandise from any third
party other than those designated by Licensor. To the extent it has the ability
to do so, Licensor shall use reasonable best efforts to get its third party
licensees to sell Licensed Elvis Merchandise to Licensee on terms at least as
good as those given by such third party licensee to any of its customers
(including Licensor) such that the Licensee can purchase the Licensed Elvis
Merchandise from the third party licensee at a price never to exceed the lowest
price offered to any other customer (including Licensor) of the third party
licensee and on such other terms that are as good as the most favorable terms
given to any other customers of the third party licensee.
 
Section 12.12  Supplies to Licensor.  Licensee agrees to sell to Licensor the
Elvis Property-themed Merchandise in such quantities as Licensor may need in
connection with its wholesale and retail activities. All sales by Licensee to
Licensor of Elvis Property-themed Merchandise shall be at the lowest wholesale
price. Licensee shall have no obligation to pay to Licensor any royalties with
respect to such sales.
 
Section 12.13  Free Samples.  Every calendar year, Licensee shall provide to
Licensor, at no cost to Licensor, one hundred (100) promotional items of each
article of Elvis Property-themed Merchandise, except for items retailing at
fifty dollars ($50.00) or more, in which case Licensee shall provide ten
(10) items of such Elvis Property-themed Merchandise. Such merchandise shall not
be included in the computation of Gross Revenues under this Agreement.
 
Article 13

 
OTHER APPROVAL RIGHTS
 
Section 13.01  Advertisements.  The form and content of all advertisements
(print, television, radio, cinema, Internet), press releases, and other
marketing, publicity and promotional materials that utilize any of the Licensor
Owned IP, including the form and content of all Websites concerning any of the
Elvis Properties, shall be subject to Licensor’s prior written approval, which
approval shall not be unreasonably withheld. All advertisements, press releases,
or other marketing, publicity, or promotional materials that utilize the
Licensor Owned IP (“Publicity Materials”) proposed to be used by Licensee shall
be submitted to Licensor together with all copy and/or storyboards, a detailed
description of the intended use of such materials, and a description of the
specific media in which such materials will be used. Licensor shall have the
right to approve the Publicity Materials, such approvals not to be unreasonably
withheld. Once Publicity Materials have been approved by Licensor hereunder,
Licensee may continue to use such approved Publicity Materials without securing
further approvals from Licensor.
 
Section 13.02  Publications and Promotions.  Licensee shall not advertise any of
the Elvis Properties in any publication or communications medium that is
reasonably likely to damage the goodwill of the Licensor Owned IP in any way nor
shall the Licensor Owned IP be used in any illegal, vulgar, obscene, immoral,
unsavory or offensive manner, including without limitation, in connection with
or relating to the promotion, sale and/or association with any of the activities
listed in Exhibit E hereto. Licensee shall obtain, at its sole cost and expense,
all third party consents and approvals necessary in connection with advertising
and promotional activities that Licensor does authorize. Licensee acknowledges
that Licensor’s approval of Publicity Materials for such advertising will not
constitute or imply a representation or belief by Licensor that such Publicity
Materials comply with any applicable laws or regulations.
 
Section 13.03  Approval of New Trademarks and Logos.  Licensor shall have the
right to approve any and all new trademarks and logos incorporating any of the
Licensor Owned IP to be used at any of the Elvis Properties, which approval
shall not be unreasonably withheld (including on Elvis Property-themed
Merchandise, in any Publicity Materials, or as the name of, or incorporated in
any Elvis Property). If Licensor approves such new trademark or logo, then
Licensee shall have the right to use such new trademark or logo strictly in the
form approved by Licensor; provided, however, that Licensor’s approval of such
new trademark or logo shall not constitute any other approval required
hereunder.
 
Section 13.04  Sponsored Activities.  Licensor shall have the right to approve
any and all other activities officially sponsored or endorsed by Licensee at any
of the Elvis Properties that relate to Elvis Presley (e.g., a Licensee-sponsored
or endorsed Elvis Presley film festival, lecture, fan club event, but not a
gathering of


23



--------------------------------------------------------------------------------



 



Elvis Presley fan clubs not sponsored or endorsed by Licensee). Licensee shall
deliver to Licensor, for Licensor’s approval, a detailed description of any such
intended activities, services, or products and any other materials reasonably
requested by Licensor in connection therewith. In the event Licensor approves
the material delivered to Licensor in respect of any particular activity,
service or product, then Licensee shall use its reasonable best efforts to cause
such activity, service or product, to be constructed operated, and/or
implemented, as applicable, substantially in accordance with the materials
approved by Licensor.
 
Section 13.05  Other Activities.  The following activities at any of the Elvis
Properties shall require Licensor’s prior written consent:
 
a) Any sponsorships, co-branding opportunities, or commercial tie-ins of any
products or services utilizing in any way the Elvis Related IP, or any part
thereof, and/or the name of the Elvis Properties; and
 
b) Any use of the premises of any of the Elvis Properties for the filming or
taping of any theatrical motion picture, video or television program (other than
a strictly “news” shows such as a local news telecast or infotainment show such
as Entertainment Tonight).
 
Article 14

 
OTHER LIMITATIONS
 
Section 14.01  Acquisition of Artifacts.  Licensee shall be prohibited from
purchasing or acquiring any and all memorabilia, artifacts and personal effects
relating, directly or indirectly, to Elvis Presley without Licensor’s prior
consent.
 
Section 14.02  Acquisition of Other Elvis Materials.  Licensee shall be
prohibited from purchasing or acquiring any intellectual property relating,
directly or indirectly, to Elvis Presley, including without limitation, his
personal or professional career or activities (e.g., interests in musical
compositions or sound recordings, audiovisual materials, etc.) without
Licensor’s prior consent.
 
Section 14.03  No Family Contact.  Licensee shall not contact or enter into any
agreements (including promotional agreements, appearance agreements and
consulting agreements) with any members of Elvis Presley’s family without
Licensor’s prior written consent, such consent to be at Licensor’s sole
discretion.
 
Article 15

 
ELVIS EXPERIENCES
 
Section 15.01  Elvis Experiences in General.  If at any time during the Term
Licensor (either with one of its business partners or by itself if applicable)
desires to create an Elvis Experience, Licensee shall have a right to
participate in such Elvis Experience on the terms set forth in Section 15.02
(with respect to an Elvis Experience on which Licensor desires to collaborate
with a third party in addition to Licensee) or Section 15.03 (with respect to an
Elvis Experience that Licensor desires to create with no third party
collaboration). If Licensee requests that Licensor create an Elvis Experience at
a property of Licensee, then, provided that Licensor has the right to do so,
Licensor shall use reasonable best efforts to create such Elvis Experience
pursuant to the terms of this Article 15.
 
Section 15.02  Elvis Experiences With Third Party Collaboration.  If during the
Term Licensor desires to create an Elvis Experience in collaboration with a
third party, Licensor shall first notify Licensee of its desire to create such
Elvis Experience, and provide to Licensee information relating to the site,
location, design, construction, creation, production, presentation, budget,
projections and financing of such Elvis Experience (collectively, the “Material
Terms”). Licensee shall have thirty (30) days upon receipt of such notice (the
“ROFR Period”) to consider the Material Terms and inform Licensor in writing
whether it desires to invest and participate in such Elvis Experience pursuant
to this Section 15.02. Upon Licensee’s notification that it wishes to
participate and invest in such Elvis Experience, the parties shall work
exclusively together in good faith to execute, within thirty (30) days following
the end of the ROFR Period, an appropriate participation agreement providing, in
part, that each of Licensor and Licensee shall own and share in fifty percent
(50%) of all of Licensor’s economic benefits and obligations in connection with
such Elvis Experience, including any fees or royalties payable to Licensor with


24



--------------------------------------------------------------------------------



 



respect to such Experience, Licensor’s profits therein and losses therefrom;
Licensor’s aggregate costs and expenses of creating, developing, building, and
producing such Elvis Experience; Licensor’s costs incurred in connection with
the rent, construction, marketing and promotion, production costs, operating
costs and maintenance of such Elvis Experience. If the financial Material Terms
of the Elvis Experience increase or decrease by fifteen percent (15%) or more
during the ROFR Period, Licensor shall be required to advise Licensee of such
change, in which case Licensee shall have an additional thirty (30) days in
which to consider the changed Material Terms and inform Licensor of its
determination as to whether or not it wishes to participate and invest in such
Elvis Experience.
 
Section 15.03  Elvis Experiences With No Third Party Collaboration.  If during
the Term Licensor has the right and desires to create an Elvis Experience
without third party collaboration, Licensor shall first notify Licensee of its
desire to create such Elvis Experience, and provide to Licensee the Material
Terms relating thereto. Licensee shall have the ROFR Period to consider the
Material Terms and inform Licensor in writing whether it desires to invest and
participate in such Elvis Experience pursuant to this Section 15.03. Upon
Licensee’s notification that it wishes to participate and invest in such Elvis
Experience, the parties shall promptly work exclusively together in good faith
to execute, within thirty (30) days following the end of the ROFR Period, an
appropriate participation agreement providing, in part, that (i) Licensor shall
bear the initial production costs (until opening) of such Elvis Experience,
(ii) Licensee shall provide and construct the premises or venue for the public
presentation of such Elvis Experience and shall be entitled to a rental payment
to be negotiated by the parties in good faith, and (iii) each of Licensor and
Licensee shall own and share in fifty percent (50%) of the profits and losses of
such Elvis Experience, provided, however, that in calculating such profits and
losses (x) Licensor shall not recoup any of the initial production costs (until
opening) borne by Licensor under clause (i) above, and (y) other than through
rent payments, Licensee shall not recoup any of the costs to Licensee of
providing and constructing the premises or venue.
 
Section 15.04  Declined Elvis Experiences.  If after thirty (30) days following
the end of the ROFR Period the parties have not entered into a participation
agreement providing for their co-participation and co-investment in the Elvis
Experience, or Licensee elects not to participate with Licensor (a “Declined
Elvis Experience”), then Licensor shall be free to pursue the creation of such
Declined Elvis Experience with any other Person without any further obligation
to Licensee with respect to such Declined Elvis Experience, including with
respect to the location of such Elvis Experience. If Licensor seeks to create a
Declined Elvis Experience through collaboration with a third party, the
financial Material Terms of such Declined Elvis Experience shall be no less than
or greater than fifteen percent (15%) of the financial Material Terms offered to
Licensee with respect to the Declined Elvis Experience, otherwise the provisions
of Section 15.03 shall again apply.
 
Section 15.05  No Royalties.  For clarification purposes, gross revenues derived
from Elvis Experiences shall not be included in the computation of Gross
Revenues payable to Licensor for purposes of determining royalties payable under
Article 7.
 
Article 16
 
REVERSION OF RIGHTS
 
Section 16.01  Reversion of Theme Park Rights.  In the event that Licensee or a
Licensee Related Party has not opened an Elvis Presley-themed Theme Park within
or outside an Elvis Property by the tenth (10th) anniversary of the Effective
Date, then all rights granted to Licensee under Section 2.03 shall immediately
revert to Licensor, and Licensee, its Affiliates, sublicensees, receivers,
representatives, trustees, agents, administrators, successors or assigns, shall
have no further right to use any Licensor Owned IP under Section 2.03.
 
Section 16.02  Reversion of Lounge Rights.  In the event that Licensee or a
Licensee Related Party has not opened an Elvis Presley-themed Lounge within or
outside an Elvis Property by the tenth (10th) anniversary of the Effective Date,
then all rights granted to Licensee under Section 2.04 shall immediately revert
to Licensor, and Licensee, its Affiliates, sublicensees, receivers,
representatives, trustees, agents, administrators, successors or assigns, shall
have no further right to use any Licensor Owned IP under Section 2.04. The
foregoing shall not limit any rights of Licensee, if any, with respect to Elvis
Presley-themed Lounges covered by Section 2.01.
 
Section 16.03  Reversion of Elvis Presley-themed Food and Beverage Outlets.  In
the event that Licensee or a Licensee Related Party has not opened an Elvis
Presley-themed Food and Beverage Outlet within or outside an


25



--------------------------------------------------------------------------------



 



Elvis Property by the tenth (10th) anniversary of the Effective Date, then all
rights granted to Licensee under Section 2.03 shall immediately revert to
Licensor, and Licensee, its Affiliates, sublicensees, receivers,
representatives, trustees, agents, administrators, successors or assigns, shall
have no further right to use any Licensor Owned IP under Section 2.03. The
foregoing shall not limit any rights of Licensee, if any, with respect to Elvis
Presley-themed Food and Beverage Outlets covered by Section 2.01.
 
Article 17
 
OWNERSHIP OF RIGHTS
 
Section 17.01  Ownership.  Licensee acknowledges that, as between Licensee, on
the one hand and Licensor, on the other, Licensor is the sole and exclusive
owner, to the extent Licensor may own such rights under applicable law, of all
right, title and interest in and to the Licensor Owned IP in any form or
embodiment thereof. Nothing contained in this Agreement shall be construed as an
assignment to Licensee of any right, title or interest in or to the Licensor
Owned IP, it being understood and agreed that, except with respect to the rights
specifically licensed to Licensee hereunder, all right, title and interest in
and to the Licensor Owned IP is hereby expressly reserved by Licensor.
 
Section 17.02  Licensee Limitations.  Licensee shall not use Licensor’s name or
any Elvis Related IP other than as specifically permitted hereunder. Licensor
agrees that in using the Licensor Owned IP, it will in no way represent that it
has any right, title or interest in or to the Licensor Owned IP other than as
expressly granted under the terms of this Agreement. Uses of the Licensor Owned
IP by Licensee shall be deemed to have been made by Licensor for purposes of
registration of the Licensor Owned IP, in whole or in part, and all uses of the
Licensor Owned IP by Licensee shall inure to the benefit of Licensor. In the
event that any rights in and to the Licensor Owned IP are deemed to accrue to
Licensee, Licensee does hereby irrevocably and in perpetuity assign all
worldwide right, title and interest in and to the same to Licensor and shall,
upon request, confirm such assignment in writing. Licensee agrees that it will,
at any time both during the Term and thereafter, execute such documents, as
Licensee may deem necessary or desirable for effecting the provisions of this
Section 17.02.
 
Section 17.03  Ownership of Creations.  Ownership of all Creations shall be in
the name of Licensor and owned solely by Licensor who shall be entitled to use
and license others to use such Creations subject to the provisions of this
Agreement. All Creations created by Licensee or any of its employees or agents
which qualify as a “work-made-for-hire” under applicable copyright laws in the
applicable territory shall be a “work-made-for-hire” owned by Licensor. In such
event, Licensee warrants and represents to Licensor that any employees referred
to in the preceding sentence are true employees of Licensee. If any Creation is
made by a third party for or on behalf of Licensee or any of its employees,
Licensee shall obtain an assignment to Licensor from such third party of all
intellectual property rights in and to such Creation using the form of Artwork
Assignment Agreement attached at Exhibit H, and Licensee shall provide true and
correct copies of such documentation to Licensor. In the event any Creation is
not deemed a “work-made-for-hire” under applicable copyright law in the relevant
jurisdiction, or if title to any Creation does not, by operation of law, vest in
Licensor, Licensee hereby irrevocably and in perpetuity transfers and assigns to
Licensor all worldwide right, title and interest in and to any Creation
(including all copyright rights and intellectual property rights thereto).
Licensee agrees that it will, at any time both during the Term and thereafter,
execute such documents, as Licensor may deem necessary or desirable for
effecting the provisions of this Section 17.03.
 
Section 17.04  Goodwill and Promotional Value.  Licensee recognizes the value of
the goodwill associated with the Licensor Owned IP and acknowledges that the
Licensor Owned IP and all rights therein and the goodwill pertaining thereto,
belong exclusively to Licensor. Licensee further recognizes and acknowledges
that the Licensor Owned IP has acquired secondary meaning in the mind of the
public. Licensee shall not at any time challenge or otherwise contest the title
or any rights of Licensor to the Licensor Owned IP or the validity of the
license being granted, or otherwise do or cause to be done any act or thing
which would in any way adversely affect any rights of Licensor in and to the
Licensor Owned IP or any registrations thereof or which, directly or indirectly,
would reduce the value of the Licensor Owned IP or detract from the reputation
of the Licensor Owned IP or threaten to injure the image or reputation of
Licensor or the Licensor Owned IP.


26



--------------------------------------------------------------------------------



 



Section 17.05  Irreparable Injury.  Licensee acknowledges that a material breach
by Licensee of its obligations under this Agreement will result in immediate and
irreparable damages to Licensor, and that Licensor will have no adequate remedy
at law in respect thereof. Accordingly, Licensee agrees that if Licensee
materially breaches any of its obligations hereunder, then in addition to all
other rights or remedies, Licensor shall be entitled to injunctive relief
against any such breach as well as such other relief as any court with
jurisdiction may deem just and proper.
 
Article 18
 
INTELLECTUAL PROPERTY PROTECTION AND INFRINGEMENT
 
Section 18.01  Intellectual Property Protection.  Licensor has the right, but
not the obligation (except for the obligations under Section 3.02), to obtain at
its own cost appropriate trademark, patent, copyright, and other intellectual
property protection on the Licensor Owned IP. Licensee agrees that it shall not
at any time apply for any copyright, trademark, or patent protection which would
affect Licensor’s ownership of any rights in the Licensor Owned IP, file any
applications for registration of any Joint Name and Logo or any trademarks
containing any Licensor Owned IP, or derivatives thereof, or file any documents
with any governmental agency or take any other action which could affect
Licensor’s ownership of the Licensor Owned IP, or aid or abet anyone else in
doing so, without Licensor’s prior consent.
 
Section 18.02  Cooperation.  Licensee shall assist Licensor at Licensor’s
expense, to the extent necessary in Licensor’s reasonable opinion, in procuring,
protecting and defending any of Licensor’s rights in the Licensor Owned IP, in
the filing and prosecution of any trademark application, copyright application
or other applications for the Licensor Owned IP, the recording of this
Agreement, and the publication of any notices or the doing of any other act or
acts with respect to the Licensor Owned IP, including procuring evidence, giving
testimony and cooperating with Licensor as may reasonably be required, and
assisting Licensor with the prevention of the use thereof by an unauthorized
person, firm or corporation, that in the judgment of Licensor may be necessary
or desirable. For these purposes, Licensee shall supply to Licensor, free of
cost to Licensor, such samples, containers, labels and similar materials as may
reasonably be required in connection with any such actions.
 
Article 19
 
INFRINGEMENT
 
Section 19.01  Notice of Infringement.  Licensee shall notify Licensor in
writing of any material infringements, misappropriations, or other violations by
third parties in respect of the Licensor Owned IP, the Elvis Property-themed
Merchandise, or any other materials exploited or rights granted hereunder
promptly upon Licensee becoming aware of such infringement, misappropriation, or
other violation.
 
Section 19.02  General Infringements.  With respect to the enforcement by
Licensor of any Licensor Owned IP separate and distinct from the rights granted
to Licensee in connection with the design, construction, operation and/or
promotion of Elvis Presley-themed Hotels or Casinos (a “General Infringement”),
Licensor shall have the sole and exclusive right to determine whether or not any
action shall be taken on account of any such infringement, misappropriation or
other violation. Licensor, if it so desires, may commence or prosecute any
claims or suits in its own name, or with the prior written consent of Licensee
(which consent shall not be unreasonably withheld), in the name of Licensee or,
with the prior consent of Licensee (which consent shall not be unreasonably
withheld), join Licensee as a party thereto. Licensor shall act in good faith,
use its reasonable business judgment, and consult with Licensee in determining
whether to prosecute a General Infringement of which Licensee has notified
Licensor or which otherwise affects any rights granted to Licensee hereunder,
taking into account the nature of the infringed rights, the geography of the
infringement, Licensor’s and Licensee’s business interest in the rights being
infringed and the jurisdiction of the infringement, and such other factors as
determined by Licensor. Licensee agrees not to contact the third party, not to
make any demands or claims, not to institute any suit nor take any other action
on account of such infringements, misappropriations or other violations without
first obtaining the prior express written consent of Licensor. With respect to
all claims and suits relating to a General Infringement in which Licensor is a
party or otherwise participates, Licensor shall have the sole right to designate
counsel of its choice and


27



--------------------------------------------------------------------------------



 



to control the litigation and any settlement thereof, and Licensor shall be
entitled to receive and retain all amounts awarded as damages, profits or
otherwise and all settlement proceeds, in connection with such suits.
 
Section 19.03  Elvis Hotel, Lounge and Casino Infringements.  With respect to
the enforcement by Licensor of any Licensor Owned IP related to the rights
granted to Licensee in connection with the design, construction, operation
and/or promotion of Elvis Presley-themed Hotels or Casinos (“Elvis Hotel, Lounge
and Casino Infringements”). Licensor, if it so desires, may commence or
prosecute any claims or suits in its own name, or with the prior written consent
of Licensee (which consent shall not be unreasonably withheld), in the name of
Licensee or, with the prior consent of Licensee (which consent shall not be
unreasonably withheld), join Licensee as a party thereto. Licensor agrees to act
in good faith, use its reasonable business judgment, and consult with Licensee
in determining whether to prosecute an Elvis Hotel, Lounge and Casino
infringement, taking into account the nature of the infringed rights, the
geography of the infringement, Licensor’s and Licensee’s business interest in
the rights being infringed and the jurisdiction of the infringement, and such
other factors as determined by Licensor or identified by Licensee. Licensor may
oppose taking action against an Elvis Hotel, Lounge and Casino infringement if
Licensor determines in good faith and reasonably demonstrates to Licensee that
such action could create a substantial business risk affecting the ownership
rights of Licensor in and to the Licensor Owned IP. Licensee acknowledges that
Licensor shall have no obligation to prosecute infringement actions if it so
determines and makes such demonstration in accordance with the foregoing. In the
event of a disagreement as to whether to prosecute an Elvis Hotel, Lounge and
Casino Infringement, senior members of the management of each party shall meet
within five (5) days of a written request by either party to discuss the issue
in good faith, provided that Licensor’s presumption shall be used as a basis for
determining whether to take action against an Elvis Hotel, Lounge and Casino
Infringement, unless Licensee overcomes such presumption with clear and
convincing evidence to the contrary. With respect to all other Elvis Hotel,
Lounge and Casino Infringements, if Licensor does not take action within thirty
(30) days of being notified by Licensor, Licensee may take action at its own
expense and Licensor shall reasonably cooperate with Licensee in connection
therewith. All costs and expenses, including attorney’s fees, incurred in
connection with any suit instituted by Licensee, shall be borne solely by
Licensee. All amounts awarded as damages, profits, or otherwise, and all
settlement proceeds of any action by Licensee in which Licensor is not a party,
shall be retained by Licensee.
 
Article 20
 
LICENSEE WARRANTIES AND INDEMNIFICATION
 
Section 20.01  Licensee Representations and Warranties.  Licensee represents,
warrants, and agrees that:
 
a) Licensee has the legal right, power and authority to enter into this
Agreement and perform in accordance with the terms of this Agreement;
 
b) No materials, ideas or other properties (other than Licensor Owned IP)
embodied in, or used in connection with, any Elvis Property, Elvis
Property-themed Merchandise, or other products, services or activities permitted
hereunder will violate or infringe upon any U.S. Federal or state, foreign, or
supranational legislation or common law right of any individual or entity,
including contractual rights, copyrights, trademarks, and rights of privacy and
publicity;
 
c) Licensee shall not use or grant any right to any third party to use the
Licensor Owned IP in any manner other than as expressly permitted under this
Agreement;
 
d) Licensee shall materially comply with all the provisions of applicable
trademark, copyright and privacy and publicity rights laws;
 
e) Licensee shall comply with all applicable U.S., Federal or state, foreign, or
supranational legislation or common law, local statutes, ordinances and other
applicable laws affecting or otherwise applicable to the construction,
establishment, and operation of the Elvis Properties and all products sold,
services rendered, and activities at or in connection with the Elvis Properties,
including without limitation, gaming laws, healthy and safety laws, building
codes, licensing requirements, zoning laws, and employment and labor laws;
 
f) All Royalty Reports shall be accurate and complete;


28



--------------------------------------------------------------------------------



 



g) All Elvis Property-themed Merchandise shall be free from defects,
merchantable, fit for its intended use, materially conform to samples which
received final approval, comply with all legally applicable treaties, laws,
regulations, standards and guidelines including, but not limited to, health,
product safety and labeling, and that Licensee shall have received the necessary
approvals and certification(s) throughout the applicable territory;
 
h) Licensee is solvent within the meaning of the bankruptcy laws of Tennessee,
and has not ceased to pay its debts in the ordinary course of business; and
 
i) Neither Licensee nor any Licensee Related Party shall take any action
(including, by granting any third party any right or license) that could
reasonably be expected to associate Elvis Presley, Licensor or any of its
Affiliates, the Elvis Properties, or any Elvis Related IP with any activity,
product or service set forth on Exhibit E hereto.
 
Section 20.02  Licensee Indemnification.  Licensee shall defend, indemnify and
hold harmless Licensor and its Related Parties (collectively, “Licensor
Indemnified Parties”) from any lawsuit, legal proceeding, action, claim, cause
of action, or demand, including reasonable attorney’s fees and court costs
(collectively, “Claims”) arising out of or connection with:
 
a) Any and all activities engaged in, or services provided, by Licensee or any
Related Parties arising in connection with any activities undertaken in
connection with any of the Elvis Properties;
 
b) The Elvis Property-themed Merchandise, the promotional, advertising or
packaging materials relating to such Elvis Property-themed Merchandise, any
alleged defect in such Elvis Property-themed Merchandise, or the use or
condition thereof, and Licensee’s methods of manufacturing, marketing, selling
or distributing the Elvis Property-themed Merchandise;
 
c) Licensee’s use of the Elvis Related IP not in accordance with the terms and
conditions of this Agreement;
 
d) Any alleged violation, infringement, unauthorized use or misappropriation of
any intellectual property of any third parties arising under or in conjunction
with the activities undertaken or services provided at any of the Elvis
Properties; and
 
e) Any breach or violation of any warranty, representation, term or condition of
this Agreement by Licensee, any Licensee Related Party or any manufacturer.
 
Section 20.03  Licensee Limitations.  The indemnification by Licensee hereunder
shall include all damages, interest payments, reasonable attorney’s fees, costs
and expenses which may be levied against or incurred by the Licensor Indemnified
Parties, including costs of collection of all amounts owed to Licensor by
Licensee and costs of all actions by Licensor against Licensee to enforce
Licensee’s compliance with this Agreement. This obligation to indemnify and hold
harmless Licensor Indemnified Parties shall not apply to any Claim which is
solely due to the negligence or wrongful acts of the Licensor Indemnified
Parties or any Claim based on an allegation that an approved use by Licensee of
the Licensor Owned IP infringes the intellectual property rights or otherwise
violates the rights of any third party. Compliance by Licensee with the
insurance provision of this Agreement shall not relieve Licensee from liability
under this indemnity provision except that Licensee’s obligations with respect
to any Claim for loss of or damage to an Artifact shall be limited to the
greater of (i) the value of such Artifact as identified by Licensor on delivery
thereof to Licensee, or (ii) the actual insured value of such Artifact.
 
Section 20.04  Licensee Control.  Licensee shall assume control of the defense
and/or settlement of each Claim with counsel of Licensee’s choice, which counsel
must be reasonably acceptable to Licensor, provided that if Licensee fails to
assume control of the defense of a Claim after fifteen (15) days notice to
Licensee by Licensor, Licensor shall assume control of the defense of the Claim
at Licensee’s sole cost and expense, and Licensee shall be bound by the results
obtained by Licensor.
 
Section 20.05  Licensor Participation.  If Licensee assumes control of the
defense of a Claim, Licensor shall have the right to participate in the defense
at Licensor’s own cost and expense. Licensee shall not settle any Claim in
respect of which indemnity may be sought hereunder, whether or not any Licensor
Indemnified Party is an


29



--------------------------------------------------------------------------------



 



actual or potential party to such Claim, action or proceeding without Licensor’s
prior written consent, which consent shall be at the sole discretion of
Licensor; it being expected that such consent would not be withheld with respect
to any proposed settlement (i) in which all plaintiffs or claimants
affirmatively and unconditionally absolve and release each Licensor Indemnified
Party from any responsibility or liability with respect thereto and the subject
matter thereof, (ii) which does not impose any actual or potential liability
upon any Licensor Indemnified Party and (iii) which does not contain or imply a
factual admission by or with respect to any Licensor Indemnified Party or any
adverse statement or implication with respect to the character, professionalism,
due care, loyalty, expertise, or reputation of any Indemnified Party or any
action or inaction by any Licensor Indemnified Party.
 
Section 20.06  Cooperation.  Each Licensor Indemnified Party shall cooperate
fully with Licensee in the defense of any Claims covered under Section 20.02 at
Licensee’s sole cost and expense. The Licensor Indemnified Party shall give
notice to Licensee within fifteen (15) business days after learning of such
Claim, but failure to do so in such time period shall only relieve Licensee of
its obligations to indemnify to the extent such delay actually prejudices the
Licensor Indemnified Party.
 
Article 21
 
LICENSOR WARRANTIES AND INDEMNIFICATION
 
Section 21.01  Licensor Representations and Warranties.  Licensor represents,
warrants, and agrees that:
 
a) Licensor has the legal right, power and authority to enter into this
Agreement and perform in accordance with the terms of this Agreement;
 
b) Licensor owns or has the right to license to Licensee in accordance with this
Agreement (i) the Elvis Identification Elements, (ii) the Audiovisual Works, and
(iii) the Photos, in each case to the extent protectable by applicable law;
 
c) Licensor has delivered to Licensee a true and complete list of all trademark
registrations and applications included in the Licensor Owned IP, and Licensor
owns or has the right to license to Licensee such registered trademarks in
accordance with this Agreement. The trademark registrations and applications are
subsisting and have not been adjudged invalid or unenforceable as of the
Effective Date;
 
d) All copyrights in the Audiovisual Works are subsisting and have not been
adjudged invalid or unenforceable as of the Effective Date;
 
e) The use by Licensee of the Elvis Identification Elements, and the Marks
ELVIS, ELVIS PRESLEY, and HEARTBREAK HOTEL, in the United States in connection
with Elvis Presley-themed Hotels and Casinos in accordance with this Agreement
does not and shall not infringe or violate the intellectual property rights of
the Licensor, any of its Affiliates, or any third party;
 
f) The rights granted to Licensee hereunder with respect to the Licensor Owned
IP are sufficient to enable Licensee to develop and operate Elvis Properties in
the United States;
 
g) In exercising Licensor’s approval rights hereunder, Licensor is not required
to obtain the consent or approval of any member of Elvis Presley’s family;
 
h) There are no actions, suits, legal proceedings or formal investigations
pending, or to the knowledge of Licensor, threatened, against or affecting
Licensor before any court, arbitrator or administrative or governmental body
that would or are reasonably likely to materially adversely impact the rights
granted to Licensee hereunder; and
 
i) There are no pending or existing adverse orders, judgments, legal
proceedings, formal investigations, or written claims, or, to the knowledge of
Licensor, restrictions or encumbrances regarding or relating to the use of the
Licensor Owned IP, that would or are reasonably likely to materially adversely
impact the rights granted to Licensee hereunder.
 
Section 21.02  Licensor Indemnification.  Licensor shall defend, indemnify and
hold harmless Licensee, its parent, affiliates, officers, directors, employees
and agents (collectively, “Licensee Indemnified Parties”) from any


30



--------------------------------------------------------------------------------



 



Claims arising out of or connection with: (i) any breach or violation of any
representation or warranty by Licensor or any of its Affiliates; or (ii) any
breach or violation of any law or regulation by Licensor or any of its
Affiliates; or (iii) any breach by Licensor of any contractual obligation of
Licensor to its Affiliates or to a third party.
 
Section 21.03  Licensor Limitations.  Licensor’s indemnification hereunder shall
include all damages, interest payments, reasonable attorney’s fees, costs and
expenses which may be levied against or incurred by the Licensee Indemnified
Parties, including costs of collection of all amounts owed to Licensee by
Licensor and costs of all actions by Licensee against Licensor to enforce
Licensor’s compliance with this Agreement. This obligation to indemnify and hold
harmless Licensee Indemnified Parties shall not apply to any Claim which is
solely due to the negligence or wrongful acts of the Indemnified Parties.
 
Section 21.04  Control.  Licensor shall assume control of the defense and/or
settlement of each Claim with counsel of Licensor’s choice, which counsel must
be reasonably acceptable to Licensee, provided that if Licensor fails to assume
control of the defense of a Claim after fifteen (15) days notice to Licensee by
Licensor, Licensee shall assume control of the defense of the Claim at
Licensor’s sole cost and expense, and Licensor shall be bound by the results
obtained by Licensee.
 
Section 21.05  Licensee Participation.  If Licensor assumes control of the
defense of a Claim, Licensee shall have the right to participate in the defense
at Licensee’s own cost and expense. Licensor shall not settle any Claim in
respect of which indemnity may be sought hereunder, whether or not any Licensee
Indemnified Party is an actual or potential party to such Claim, action or
proceeding without Licensee’s prior written consent, which consent shall be at
the sole discretion of Licensee; it being expected that such consent would not
be withheld with respect to any proposed settlement (i) in which all plaintiffs
or claimants affirmatively and unconditionally absolve and release each Licensee
Indemnified Party from any responsibility or liability with respect thereto and
the subject matter thereof, (ii) which does not impose any actual or potential
liability upon any Licensee Indemnified Party and (iii) which does not contain
or imply a factual admission by or with respect to any Licensee Indemnified
Party or any adverse statement or implication with respect to the character,
professionalism, due care, loyalty, expertise, or reputation of any Indemnified
Party or any action or inaction by any Licensee Indemnified Party.
 
Section 21.06  Cooperation.  Each Licensee Indemnified Party shall cooperate
fully with Licensor in the defense of any Claims covered under Section 21.02 at
Licensor’s sole cost and expense. The Licensee Indemnified Party shall give
notice to Licensor within fifteen (15) business days after learning of such
Claim, but failure to do so in such time period shall only relieve Licensor of
its obligations to indemnify to the extent such delay actually prejudices the
Licensee Indemnified Party.
 
Article 22
 
INSURANCE
 
Section 22.01  Insurance Generally.  Licensee shall, throughout the Term of this
Agreement, obtain and maintain throughout the Term hereof at its own expense
from a qualified AA or higher rated insurance company licensed to do business in
the State of Nevada and the State of Tennessee, with a rating of no less than
A-IX by A M Best’s all customary insurance in respect of the activities to be
engaged in hereunder, including general liability insurance, products liability
insurance, errors and omissions insurance, worker’s compensation insurance, and
all other customary insurance required by Licensor hereunder. The form and
amount of coverage for each insurance policy shall be subject to Licensor’s
written approval and shall comply with the requirements of all applicable laws,
and each such insurance policy shall name Licensor as an additional insured
(except Worker’s Compensation and Errors and Omissions policies ) . Without
limiting the generality of the foregoing, in no event shall the amount of
coverage for the following types insurance be less than the applicable amounts
specified below:
 
1. Commercial General Liability Insurance for limits of $1,000,000 per
occurrence Bodily Injury and Property Damage Combined, $1,000,000 per occurrence
Personal & Advertising Injury, $2,000,000 aggregate Products and Completed
Operations Liability, $100,000 Fire Legal Liability and $2,000,000 General
Aggregate limit per location. The policy shall be written on an occurrence basis
with no deductible.


31



--------------------------------------------------------------------------------



 



2. Policy shall be endorsed to name Elvis Presley Enterprises, Inc. as
“additional insured”. Definition of Additional Insured shall include all
Partners, Officers, Directors, Employees and agents. Further, coverage for the
“additional insured” shall apply on a primary basis irrespective of any other
insurance, whether collectible or not.
 
3. Workers Compensation affording coverage under the Workers Compensation laws
of the States of Nevada and Tennessee and Employers Liability coverage subject
to a limit of no less than $1,000,000 each employee, $1,000,000 each accident,
and $1,000,000 policy limit.
 
4. Umbrella Liability Insurance for the total limit purchased by the Licensee
but not less than a $3,000,000 limit providing excess coverage over all limits
and coverages noted above. This policy shall be written on an “occurrence”
basis.
 
5. Errors and Omissions Insurance not less than a $2,000,000 limit providing
coverage for damages arising out of acts, errors or omissions of the Licensee.
If coverage is terminated after completion of the agreement, an Extended
Reporting Period will be purchased for a minimum of two years.
 
6. All Risk property insurance including flood, earthquake and terrorism on
property loaned to the Licensee in an amount equal to the current market value.
Coverage shall name Licensor as loss payee.
 
Section 22.02  Coverage.  Such policies shall provide protection against,
without limitation, any and all claims, demands and causes of action by any
invitees, visitors, guests or employees at any of the Elvis Properties in
connection with any injuries, damages or otherwise, and any and all claims,
demands and causes of action arising out of any defects or failure to perform,
alleged or otherwise, of the Elvis Property-themed Merchandise or any other
products or services offered by Licensee hereunder (including food and beverage
products), or any materials or ingredients used in connection therewith or any
use thereof, and any damages or loss in respect of any Artifacts or other items
delivered by Licensor to Licensee hereunder. Each policy shall provide for ten
(10) day notice to Licensor from the insurer by Registered or Certified Mail,
return receipt requested, in the event of any modification, cancellation or
termination. Licensee shall deliver to Licensor a certificate of insurance
evidencing same within thirty (30) days after execution of this Agreement, and
in no event, shall Licensee engage in any construction or activities hereunder,
or manufacture, offer for sale, sell, advertise, promote any Elvis
Property-themed Merchandise, food, beverages, liquor or other products, prior to
the receipt by Licensor of such evidence of insurance and Licensor’s prior
written approval thereof.
 
Article 23
 
TERM AND TERMINATION
 
Section 23.01  Term.  The term of this Agreement shall be in perpetuity unless
otherwise terminated in accordance with the terms and conditions of this
Agreement (the “Term”).
 
Section 23.02  Termination by Licensor.  Without prejudice to any other rights
which Licensor may have, Licensor shall have the right to terminate this
Agreement upon written notice to Licensee, subject to Licensee’s rights to cure
set forth herein:
 
a) if Licensee shall fail to make any payment due hereunder or to deliver any of
the Royalty Reports herein referred to, and if such default shall continue for a
period of thirty (30) business days after receipt of written notice of such
default by Licensee;
 
b) if Licensee shall discontinue its business, file or have filed against it a
petition in bankruptcy, reorganization or for the adoption of an arrangement
under any present or future bankruptcy, reorganization or similar law (which
petition is not dismissed within ninety (90) days after the filing date), make
an assignment for the benefit of its creditors or is adjudicated bankrupt, or a
receiver, trustee, liquidator or sequestrator of all or substantially all of
Licensee’s assets is appointed, or any secured creditor of Licensee exercises or
purports to exercise any right or remedy as a secured creditor with respect to
any collateral consisting, in whole or in part, of this Agreement, or the rights
granted to Licensee hereunder. In any such instance, all rights of Licensee
hereunder shall automatically terminate forthwith without notice.
Notwithstanding any other term or provision


32



--------------------------------------------------------------------------------



 



of this Agreement, (i) Licensee shall have no right to cure any of the foregoing
defaults set forth in this Section 23.02b), and (ii) this Agreement is personal
to Licensee and may not be assigned in connection with any bankruptcy
proceeding;
 
c) if Licensee becomes subject to any voluntary or involuntary order by a
government or governmental agency, regulatory body, court, or the like, ordering
the withdrawal, discontinuance, removal or recall of any product or service
offered at any of the Elvis Properties, the withdrawal, discontinuance, removal
or recall of which would materially disrupt the operation of the Elvis
Properties because of safety, health or other hazards or risks to the public,
provided that if any recall of Elvis Property-themed Merchandise occurs, this
Agreement shall not terminate, but Licensee shall no longer have a right to sell
the affected Elvis Property-themed Merchandise;
 
d) if Licensee materially violates any applicable U.S. Federal or state,
foreign, or supranational legislation or common law, local statutes, ordinances
and laws affecting or otherwise applicable to the construction, establishment,
and operation of the Elvis Properties and all products sold, services rendered,
and activities at or in connection with the Elvis Properties, including without
limitation, gaming laws, health and safety laws, building codes, licensing
requirements, zoning laws, and employment and labor laws, and if such violation
materially and adversely affects Licensor or the Elvis Presley Properties;
 
e) if Licensee fails to obtain or maintain insurance in the amount and/or the
type provided for under Article 22 and if such failure shall continue for a
period of thirty (30) business days after written notice of such failure is
received by Licensee;
 
f) if Licensee uses the Licensor Owned IP in an unauthorized manner, fails to
cause to appear proper legal notices or other required identification, asserts
rights in the Licensor Owned IP without Licensor’s prior written consent, or if
Licensee fails to obtain Licensor’s approval, exceeds Licensor’s approval, or
ignores Licensor’s disapproval required hereunder, and Licensee fails to cure
such default within thirty (30) business days of receipt of written notice
thereof by Licensee;
 
g) if Licensee fails in any respect to abide by the provisions set forth in
Section 24.06 regarding assignment and sublicensing or encumbrances this
Agreement or any of its rights or obligations hereunder other than as expressly
permitted herein, and if such failure shall continue for a period of thirty
(30) business days after written notice of such failure is received by
Licensee; or
 
h) if Licensee shall fail to perform any other material term or condition of
this Agreement or otherwise materially breaches any term, condition, agreement
or covenant herein and (i) such default is not curable, or (ii) such default is
curable but Licensee does not cure such failure within thirty (30) business days
after written notice from Licensor.
 
Licensor agrees that, with respect to defaults under paragraphs (e), (f),
(g) and (h) above, to the extent any such default is curable but not within the
thirty (30)-day period set forth therein, and Licensee is diligently proceeding
to cure such default, such default will not constitute grounds for a termination
of this Agreement if it is cured within a total of ninety (90) days.
 
Section 23.03  Termination by Licensor or Licensee.  Unless Licensee exercises
its Buy-Out right pursuant to Section 7.18 hereof (in which case Licensor shall
have no right to terminate this Agreement pursuant to this Section 21.03),
Licensor or Licensee shall have the right to terminate this Agreement upon ten
(10) days written notice to the other party upon the date that is the later of
(i) ten (10) years after the Effective Date or (ii) the date on which Licensee’s
Buy-Out right set forth in Section 7.18 hereof expires. If such right is not
exercised, Licensor or Licensee shall again have the right to so terminate this
Agreement on each tenth anniversary of such date (e.g., May 29, 2017; May 29,
2027, May 29, 2037, and so on). In the event that Licensee exercises its
termination right pursuant to this Section 23.03, then (x) the agreement between
Licensee and Muhammad Ali Enterprises LLC dated as of the date hereof (the “MAE
Agreement”) shall also terminate pursuant to Section 21.03 thereof and
(y) Licensee shall pay to Licensor a termination fee of forty-five million
dollars $45,000,000 as consideration for the termination


33



--------------------------------------------------------------------------------



 



of this Agreement, as well as any amount due pursuant to Section 7.09. Upon any
termination pursuant to this Section 23.03, whether by Licensor or Licensee, the
following terms and conditions shall apply:
 
a) The rights granted to Licensee and Licensee Related Parties (including any
Project Company) hereunder shall remain in effect with respect to all Elvis
Properties that are open or under construction at the time of such termination
and none of the provisions set forth in Article 24 hereof shall apply to such
Elvis Properties, provided that Licensee and the Licensee Related Parties
continue to pay royalties and any other fees required hereunder directly to
Licensor and comply with the terms and conditions hereof, except that no further
Guaranteed Minimum Royalties shall be due under this Agreement;
 
b) Licensor shall be substituted for Licensee in the provisions of any Site
License concerning the payment of royalties (including any guaranteed minimum
royalties under such Site License) and any other fees in respect of the rights
granted to any Project Company thereunder;
 
c) Licensee shall have no further right to develop any new Elvis Properties; and
 
d) Except for in Memphis, Tennessee, Licensor shall not develop or authorize any
third party to develop any Elvis Properties within fifteen (15) miles of any
Elvis Property that is open or under construction at the time of termination
pursuant to this Section 23.03.
 
Article 24
 
POST TERMINATION RIGHTS AND OBLIGATIONS
 
Section 24.01  Unbranding.  Upon termination of this Agreement, Licensee shall
return all Artifacts to Licensor within sixty (60) days. Licensee shall have one
(1) year from the date of termination (the “Unbranding Period”) to complete the
removal of the Elvis Presley theme from each Elvis Property (except for Elvis
Experiences), including ceasing use of the mark “HEARTBREAK HOTEL”, or any other
name of the Elvis Properties that incorporates any of the Marks, and removing
from the Elvis Properties all materials and design elements which incorporate,
embody or are related to the Elvis Presley theme or the Licensor Owned IP. After
the Unbranding Period, Licensee shall refrain from direct or indirect use of, or
reference to any Licensor Owned IP in any manner. During the Unbranding Period,
Licensee shall continue to abide by all obligations under this Agreement,
including paying to Licensor all royalty amounts due pursuant to Section 7.09,
and furnish Licensor with all Royalty Reports.
 
Section 24.02  Reversion of Rights.  Immediately after the Unbranding Period,
all rights granted to Licensee under this Agreement shall immediately revert to
Licensor, and Licensee, its Affiliates, sublicensees, receivers,
representatives, trustees, agents, administrators, successors or assigns shall
have no further right to use any Licensor Owned IP in any manner. Licensee shall
immediately deliver to Licensor, at Licensee’s expense, any and all photographs,
likenesses, and other materials or items delivered by Licensor to Licensee
hereunder, or at Licensor’s request, Licensee shall destroy, all such materials
designated by Licensor, and shall deliver to Licensor satisfactory evidence of
such destruction. Licensee shall be responsible to Licensor for any damages
caused by the unauthorized use by the Licensee of such materials which are not
delivered to Licensor or destroyed in accordance with the foregoing.
 
Section 24.03  Existing Inventory.  Within ten (10) days after the termination
of this Agreement, Licensee shall deliver to Licensor a statement of inventory
indicating the number and description of Elvis Property-themed Merchandise which
it has on hand or which is in the process of manufacture. Licensor shall have
the option of conducting a physical inventory on or after the date of such
termination. After termination of this Agreement, Licensee shall have the
non-exclusive right to sell, ship, market and distribute the Elvis
Property-themed Merchandise which are on hand or in the process of manufacture
at the date of or at the time notice of termination is received solely during
the Unbranding Period, provided that the royalty payments with respect to that
period are paid and the appropriate Royalty Reports for that period are
furnished. In respect of any inventory of Elvis Property-themed Merchandise
remaining upon the expiration of the Unbranding Period, Licensee shall deliver
to Licensor upon expiration of the Unbranding Period notice of the quantity of
all such merchandise and Licensee’s direct out-of-pocket cost of manufacturing
such merchandise. Licensor shall have the right to purchase all or any portion
of


34



--------------------------------------------------------------------------------



 



such inventory upon notice to Licensee and payment of the aforesaid
manufacturing costs within thirty (30) days after the date of receipt of
Licensee’s notice. If Licensor elects not to purchase all or any portion of such
inventory within such thirty (30) day period, then any remaining Elvis
Property-themed Merchandise must be destroyed.
 
Section 24.04  Irreparable Injury.  Licensee acknowledges that its failure to
strictly comply with the foregoing provisions will result in immediate and
irreparable damage to Licensor and the rights of any subsequent licensee of the
Licensor. Licensee acknowledges and admits that there is no adequate remedy at
law for failure to cease such activities, and Licensee agrees that in the event
of such failure to cease such activities, Licensor shall be entitled to
equitable relief by way of injunction and such other relief as any court with
jurisdiction may deem just and proper.
 
Section 24.05  Survival.  The provisions of this Agreement which by their terms
or by implication are to have continuing effect after the termination of this
Agreement shall survive the Term of this Agreement, which without limiting the
generality of the foregoing, shall include Sections 3.03, 3.07, 4.02, 7.09, 8.02
and Articles 14, 17, 20, 21, 24, 25 and 26.
 
Section 24.06  No Assignment.  Except as provided below, the license granted
hereunder is personal to Licensee, and Licensee shall not assign, transfer or
sublicense this Agreement or any of Licensee’s rights under this Agreement or
delegate any of Licensee’s obligations under this Agreement without Licensor’s
prior written approval, such approval not to be unreasonably withheld or
delayed. Any attempted assignments, transfer, or sublicenses by Licensee without
such approval shall be void and a material breach of this Agreement. Subject to
the foregoing, this Agreement will be binding upon, and inure to the benefit of,
the parties and their respective successors and assigns. Notwithstanding any of
the foregoing, a change of control of Licensee shall not be deemed to be an
assignment under this Agreement. The exception with respect to a change of
control of Licensee shall not be applicable with respect to any change of
control of any Licensee Related Party who has rights under this Agreement.
 
Section 24.07  Sublicense Rights.  Unless expressly permitted in this Agreement,
Licensee shall not authorize any third party to manufacture any Elvis
Property-themed Merchandise, or any other products hereunder, or sublicense any
Licensor Owned IP to any third parties for use at any of the Elvis Properties
without obtaining Licensor’s prior written approval.
 
Section 24.08  Issuance of a Site License.  Subject to the terms and conditions
of this Agreement, upon receipt of a fully completed written request from
Licensor in the form of Exhibit I hereto, Licensor shall issue a Site License to
the Project Company identified therein. Such Site License shall be in the form
attached as Exhibit J, and shall be issued by Licensor within fifteen (15) days
of receipt of such completed request. For the avoidance of doubt, the issuance
of any Site License requested by Licensee is not subject to Licensor’s
discretion, approval or consent. Licensor shall cooperate with Licensee in good
faith to make any reasonable changes requested by Licensee or a Project Company
to the form of Site License, provided that under no circumstances shall any
modifications be made to any terms relating to the use and protection of the
Licensor Owned IP without Licensor’s consent. In the event of a breach of a Site
License by a Project Company, Licensee shall be jointly and severally liable
with such Project Company solely if such Project Company is Controlled by
Licensee. Licensee acknowledges that, pursuant to the terms of each Site
License, Licensor shall be directly licensing to a Project Company certain
rights otherwise licensed to Licensee hereunder.
 
Article 25
 
CONFIDENTIALITY
 
Section 25.01  Confidential Information.  Each party (each a “Restricted Party”)
(i) shall, and shall cause its officers, directors, managers, members,
employees, attorneys, accountants, auditors and agents (collectively,
“Representatives”), to the extent such persons have received any Confidential
Information, and its Affiliates and their Representatives, to the extent such
Persons have received any Confidential Information, to maintain in strictest
confidence the terms of this Agreement and any and all information relating to
the parties that is proprietary to each party, as applicable, or otherwise not
available to the general public including, but not limited to, information about
properties, employees, finances, businesses and operations and activities of
each party or their Affiliates, information about each Elvis Property, and all
notes, analyses, compilations, studies, forecasts, interpretations or other


35



--------------------------------------------------------------------------------



 



documents prepared by a party or its Representatives or Affiliates which
contain, reflect or are based upon, in whole or in part, the information
furnished to or acquired by such party (“Confidential Information”) and
(ii) shall not disclose, and shall cause its Representatives, its Affiliates and
their Representatives not to disclose, Confidential Information to any Person
except as required by law, regulation or legal process or by the requirements of
any securities exchange on which the securities of a party hereto are listed or
quoted (as reasonably determined by such party) and (iii) shall not use, and
shall cause its Representatives, its Affiliates and their Representatives not to
use, the Confidential Information other than for the purposes anticipated by
this Agreement.
 
Section 25.02  Exceptions.  Notwithstanding Section 25.01 above:
 
a) Any Restricted Party or any Representative thereof may disclose any
Confidential Information for bona fide business purposes on a strict “need to
know” basis to its Affiliates, its Representatives and their advisers and
lenders, provided that in each such case each such person agrees to keep such
Confidential Information confidential in the manner set forth in this
Article 25; and
 
b) The provisions of Section 25.01 shall not apply to, and Confidential
Information shall not include:
 
(i) any information that is or has become generally available to the public
other than as a result of a disclosure by any Restricted Party or any Affiliates
or Representative thereof in breach of any of the provisions of this Article 25.
 
(ii) any information that has been independently developed by such Restricted
Party (or any Affiliates thereof) without violating any of the provisions of
this Agreement or any other similar contract to which such Restricted Party, or
any Affiliates thereof or their respective Representatives, is or are bound; or
 
(iii) any information made available to such Restricted Party (or any Affiliates
thereof), on a non-confidential basis by any third party who is not prohibited
from disclosing such information to such party by a legal, contractual or
fiduciary obligation to the other party or any of its Representatives.
 
Article 26
 
MISCELLANEOUS
 
Section 26.01  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 26.01):
 
If to Licensee:
 
FX Luxury Realty LLC
650 Madison Avenue
New York, NY 10022
 
If to Licensor :
 
Elvis Presley Enterprises, Inc.
3734 Elvis Presley Boulevard,
Memphis, Tennessee 38116
Attention: Jack Soden
 
With a copy to
 
CKX, Inc.
650 Madison Avenue
New York, NY 10022
Attn: Legal Counsel


36



--------------------------------------------------------------------------------



 



 
Section 26.02  Governing Law.  This Agreement and the obligations of the parties
hereunder shall be construed and enforced in accordance with the laws of the
State of Tennessee, excluding any conflicts of law rule or principle which might
refer such construction to the laws of another state or country. Each party
hereby (i) submits to personal jurisdiction in the State of Tennessee for the
enforcement of this Agreement and (ii) waives any and all personal rights under
the law of any state or country to object to jurisdiction within the State of
Tennessee for the purposes of litigation to enforce this Agreement.
 
Section 26.03  Service of Process.  Subject to applicable law, process in any
such claim, action, suit or proceeding may be served on any party anywhere in
the world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing and subject to applicable law, each party agrees that
service of process on such party as provided in Section 26.01 shall be deemed
effective service of process on such party. Nothing herein shall affect the
right of any party to serve legal process in any other manner permitted by law
or at equity. WITH RESPECT TO ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING IN ANY
SUCH COURT, EACH OF THE PARTIES IRREVOCABLY WAIVES AND RELEASES TO THE OTHER ITS
RIGHT TO A TRIAL BY JURY, AND AGREES THAT IT WILL NOT SEEK A TRIAL BY JURY IN
ANY SUCH PROCEEDING.
 
Section 26.04  Waiver of Consequential Damages.  EXCEPT PURSUANT TO
SECTION 10.10 AND AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, PUNITIVE, DIRECT, INDIRECT,
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES WHATSOEVER RESULTING FROM LOSS OF USE,
LOSS OF PROFITS, LOST OPPORTUNITY OR DATA, WHETHER IN AN ACTION OF CONTRACT,
NEGLIGENCE OR OTHER TORTIOUS ACTION, ARISING OUT OF OR IN CONNECTION WITH THE
LICENSES GRANTED OR THE TRANSACTIONS CONTEMPLATED HEREIN, WHETHER OR NOT EITHER
PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
Section 26.05  Exhibits.  All references to “Exhibit” or “Exhibits” herein shall
mean those Exhibits attached to this Agreement, which Exhibits, wherever
referred to herein, are hereby incorporated into this Agreement as though fully
set forth herein.
 
Section 26.06  Press Release.  The parties shall prepare and issue a mutually
approved press release in respect of the subject matter hereof promptly after
the full execution of this Agreement.
 
Section 26.07  Entire Agreement; Amendments.  This Agreement, inclusive of the
Exhibits hereto and the agreements referred to herein, contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all other prior representations, warranties, agreements,
understandings or letters of intent between or among any of the parties hereto.
This Agreement shall not be amended, modified or supplemented except by a
written instrument or agreement signed by each of the parties.
 
Section 26.08  Waiver.  Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.
 
Section 26.09  Partial Invalidity.  Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.
 
Section 26.10  Execution in Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be considered an original instrument,
but all of which shall be considered one and the same agreement, and shall
become binding when one or more counterparts have been signed by each of the
parties hereto and delivered to the parties. Copies of executed counterparts
transmitted by facsimile or other electronic


37



--------------------------------------------------------------------------------



 



transmission shall be considered original executed counterparts for the purposes
of this Section 26.10, provided that receipt of copies of such counterparts is
confirmed. Originals of any counterparts transmitted by facsimile or other
electronic transmission shall be promptly provided to the other parties hereto.
 
Section 26.11  Headings.  Article, Section, Exhibit and other headings contained
in this Agreement are for reference purposes only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
Section 26.12  Rights Cumulative.  Except as expressly provided in this
Agreement, and to the extent permitted by law, any remedies described in this
Agreement are cumulative and not alternative to any other remedies available at
law or in equity.
 
Section 26.13  Parties’ Intent.  This Agreement shall be deemed to have been
drafted by the parties to this Agreement and any ambiguity contained in this
Agreement shall not be resolved against any party as the presumed drafter.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives on the dates indicated below.
 
“LICENSOR”
 
ELVIS PRESLEY ENTERPRISES, INC.
 

  By:  /s/ Michael G. Ferrel


 

  Date:  June 1, 2007


 
“LICENSEE”
 
FX LUXURY REALTY LLC
 

  By:  /s/ Paul C. Kanavos


 

  Title: 



  Date:  June 1, 2007


 
ELVIS PRESLEY MASTER LICENSE AGREEMENT


38